 
COLLABORATION AGREEMENT


by and between


NOVELOS THERAPEUTICS, INC.
(a Delaware corporation)


and


MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED
(a Bermuda limited company)






February 11, 2009
 
(Portions of this exhibit have been omitted pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended and filed separately with the
Securities and Exchange Commission. Omitted portions are indicated herein by
brackets.)




--------------------------------------------------------------------------------


 
Table of Contents



1.  DEFINITIONS
1
 
1.1.  Definitions
1
 
1.2.  Interpretations.
9
2.  LICENSE
9
 
2.1.  Grant
9
 
2.2.  Sublicense
10
 
2.3.  Limitations and Reservations
10
 
2.4.  Improvements
10
 
2.5.  Non-Competition
11
3.  PAYMENTS
11
 
3.1.  License Fee and Royalties
11
 
3.2.  Calculations and Payment of Royalties.
11
 
3.3.  Records
12
 
3.4.  Payments
13
 
3.5.  Overdue Payments
13
 
3.6.  Taxes
13
 
3.7.  Termination Report and Payment
13
4.  DEVELOPMENT
13
 
4.1.  Alliance Manager.
13
 
4.2.  Joint Consultative Committee.
14
 
4.3.  JCC Responsibilities.
15
 
4.4.  JCC Meetings.
15
 
4.5.  Decision Making.
16
 
4.6.  Pre-Clinical, CMC Development and Manufacturing Development.
16
 
4.7.  Clinical Development
17
 
4.8.  Data Sharing.
18
 
4.9.  Collaborator Commitment to Development of Lead Product.
19
 
4.10.  Development of Other Licensed Products
21
5.  REGULATORY ACTIVITIES.
21
 
5.1.  Responsibility
21
 
5.2.  Correspondence
21
6.  MARKETING, SELLING AND COMMERCIALIZATION.
21
 
6.1.  Commercialization Efforts
21
 
6.2.  Pricing/Reimbursement and Product Launch
22
 
6.3.  Collaborator Trademarks.
22
 
6.4.  Commercialization
23
 
6.5.  Control
23

 
- i -

--------------------------------------------------------------------------------


 

7.  MANUFACTURING.
23
 
7.1.  Manufacturer Selection
23
 
7.2.  GMP Batches
23
 
7.3.  Novelos as Manufacturer
23
 
7.4.  Collaborator as Manufacturer
24
 
7.5.  Technology Transfer
24
8.  CONFIDENTIALITY
24
 
8.1.  Limited Disclosure and Use
24
 
8.2.  Effect of Termination
25
 
8.3.  Unauthorized Use; Remedies
25
 
8.4.  Exclusive Property
25
9.  REPRESENTATIONS; WARRANTIES
25
 
9.1.  Limited Representation and Warranty.
25
 
9.2.  Disclaimer of Warranties
28
10.  COVENANTS
29
 
10.1.  Mutual Covenants.
29
 
10.2.  Covenants of Novelos
29
 
10.3.  Covenants of Collaborator
31
11.  INDEMNIFICATION AND INSURANCE
31
 
11.1.  Indemnification.
31
 
11.2.  Insurance
32
12.  PROTECTION OF INTELLECTUAL PROPERTY RIGHTS
33
 
12.1.  Cooperation of Collaborator
33
 
12.2.  Third Party Infringement
33
13.  TERM AND TERMINATION; REVERSION OF RIGHTS
34
 
13.1.  Term of Agreement
34
 
13.2.  Novelos Right to Terminate.
34
 
13.3.  Collaborator Right to Terminate.
35
 
13.4.  Effect of Termination
36
14.  LIMITATION OF LIABILITY
38
15.  GENERAL
38
 
15.1.  Waivers and Amendments.
38
 
15.2.  Entire Agreement
38
 
15.3.  Severability
38
 
15.4.  Relationship of the Parties
39
 
15.5.  Notices
39
 
15.6.  Governing Law, Jurisdiction and Dispute Resolution.
40
 
15.7.  Counterparts
41
 
15.8.  Assignment
41
 
15.9.  Force Majeure
41

 
- ii -

--------------------------------------------------------------------------------


 

 
15.10.  Further Assurances
41
 
15.11.  Intellectual Property
41
 
15.12.  Press Releases and External Communications
42
 
15.13.  Non-Solicitation of Employees
42
 
15.14.  Expenses
42
 
15.15.  Headings
42
      Schedule 9.1.1(e)  Government Consents and Filings
44
      Attachment 1  Novelos Patents
45
      Attachment 2  Novelos Trials
46
      Attachment 3  Territory
47
      Attachment 4  Milestone Payments
48
      Attachment 5  Part A - Royalty Payments
49
      Attachment 5 (continued)  Part B – Super Royalty Payments
51
      Attachment 6  CMC Work Program
52
      Attachment 7   Pre-Clinical Studies
54
      Attachment 8  Manufacturing Development Work
56
      Attachment 9  Alternative Dispute Resolution
57
      Attachment 10  Press Release
59



- iii -

--------------------------------------------------------------------------------




COLLABORATION AGREEMENT


THIS COLLABORATION AGREEMENT (this “Agreement”), effective as of February 11,
2009 (the “Effective Date”), is made between Novelos Therapeutics, Inc., a
Delaware corporation (“Novelos”), having a place of business at One Gateway
Center, Suite 504, Newton, Massachusetts, and Mundipharma International
Corporation Limited, a Bermuda limited company (“Collaborator”), having a place
of business at 14 Par-la-Ville Road, P.O. Box HM2332, Hamilton HMJX Bermuda,
with respect to the following facts:


RECITALS


A. Novelos has intellectual property rights, technology and know-how related to
oxidized glutathione-based compounds for the treatment of cancer and hepatitis.


B. The Parties desire to enter into a collaborative program pursuant to which
Novelos will grant Collaborator an exclusive License in the Territory
(capitalized terms used but not defined in these Recitals shall have the
meanings defined below) to develop, manufacture, market and sell the Licensed
Products on the terms and conditions set forth below.


NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties agree as follows:


1.  DEFINITIONS


1.1.  Definitions.  For purposes of this Agreement, the terms set forth in this
Section 1 shall have the respective meanings set forth below:


1.1.1.  “Action” shall mean all charges, complaints, actions, suits,
proceedings, hearings, investigations, claims, demands, judgments, orders,
decrees, stipulations or injunctions.


1.1.2.  “Affiliate” shall mean, with respect to either Party, any person, firm,
trust, corporation or other entity or combination thereof which directly or
indirectly (a) controls a Party, (b) is controlled by a Party, or (c) is under
common control with a Party; the terms “control” and “controlled” meaning
ownership of fifty percent (50%) or more, including ownership by trusts with
substantially the same beneficial interests, of the voting and equity rights of
such person, firm, trust, corporation or other entity or combination thereof or
the power to direct the management of such person, firm, trust, corporation or
other entity or combination thereof.


1.1.3.  “Agreement” shall have the meaning set forth in the preamble, together
with all appendices, exhibits and schedules attached hereto, as the same may be
amended or supplemented from time to time, by written agreement of the Parties.


1.1.4.  “Alliance Manager” shall have the meaning set forth in Section 4.1.1.


1.1.5.  “API” shall mean the active pharmaceutical ingredient of a product.
 
- 1 -

--------------------------------------------------------------------------------


 
1.1.6.  “BAM” shall mean the Russian private joint stock company BAM, having a
principal place of business at Pskovskaya Str., 17, St Petersburg 190 121,
Russia.


1.1.7.  “BAM-RL” shall mean the Russian private joint stock company BAM –
Research Laboratories, having a principal place of business at Pskovskaya Str.,
17, St Petersburg 190 121, Russia.


1.1.8.  “2000 BAM Agreement” shall mean the Technology, Assignment, Legal
Protection and Consideration Agreement dated June 20, 2000 between BAM-RL and
Novelos.


1.1.9.  “2005 BAM Agreement” shall mean the Technology, Assignment, Legal
Protection and Consideration Agreement dated April 1, 2005 between BAM and
Novelos


1.1.10.  “Bankruptcy Code” shall mean, as applicable, the U.S. Bankruptcy Code,
as amended from time to time, and the rules and regulations and guidelines
promulgated thereunder or the bankruptcy laws of any Governmental Authority, as
amended from time to time, and the rules and regulations and guidelines
promulgated thereunder.


1.1.11.  “CMC” shall mean chemistry, manufacturing and controls.


1.1.12.  “CTD” shall mean a Common Technical Document providing for a harmonized
structure and format for an NDA suitable for submission for Regulatory Approval
in the Territory, consistent with the ICH Guidelines.


1.1.13.  “Co-Chair” shall have the meaning set forth in Section 4.2.4.


1.1.14.  “Collaborator” shall have the meaning set forth in the preamble of this
Agreement.


1.1.15.  “Collaborator Indemnitees” shall have the meaning set forth in Section
11.1.1.


1.1.16.  “Collaborator Know-How” shall mean, information, procedures,
instructions, techniques, data, technical information, knowledge and experience
(including, without limitation, toxicological, pharmaceutical, clinical,
non-clinical and medical data, health registration data and marketing data),
designs, dossiers and technology relating to or concerned with the Licensed
Products (or any of their components or constituent parts) owned or controlled
by Collaborator and used in connection with the Licensed Products, whether now
existing or developed by or on behalf of Collaborator or its Affiliates after
the date of this Agreement, in written, electronic or other form; provided,
however, that the Collaborator Know-How shall not include the Collaborator
Patents, the Novelos Know-How or the Novelos Patents.


1.1.17.  “Collaborator Patents” shall mean all Patents owned or controlled by
Collaborator throughout the Territory that claim any improvements upon or
modifications to the inventions and discoveries disclosed or claimed in any of
the Novelos Patents or which claim the manufacture or use of any composition of
matter or method of use relating to the Licensed Products and/or relating to
GSSG in any combination with heavy metals.
 
- 2 -

--------------------------------------------------------------------------------


 
1.1.18.  “Collaborator Technology” shall mean any Collaborator Patents and
Collaborator Know-How and other discoveries and technical information developed,
owned or controlled by Collaborator related to the Licensed Products.  All
Collaborator Technology (except published Collaborator Patents) shall be the
Confidential Information of Collaborator.


1.1.19.  “Collaborator Trials” shall mean the following trials in respect of the
Lead Product to be conducted by Collaborator:  (i) the Label Expansion Trial,
and (ii) any bridging or other studies that are required by the Japanese
Regulatory Authorities to be conducted to obtain Regulatory Approval in Japan,
provided that the Collaborator decides such trials are commercially viable to
conduct pursuant to Section 4.9.2(c), in each case as such trials may be
modified after the Effective Date in consultation with the JCC.


1.1.20.  “Commercially Reasonable Efforts” shall mean a level of resources,
efforts and urgency to develop and commercialize the Lead Product applied by a
Party that is consistent with such Party’s practices in actively pursuing the
development and commercialization of its other pharmaceutical products at a
similar stage of product life to the Lead Product and of similar market
potential, profit potential and strategic value, based on conditions prevailing
at the relevant time, taking into account, without limitation, competing
products, market demand, proprietary position, safety, regulatory status,
medical or scientific developments in the field of oncology, any adverse
governmental intervention and any potential legal liability or other legal
issues.


1.1.21.  “Confidential Information” shall mean, with respect to a Party, all
secret, confidential, proprietary or non-publicly available information, data
and materials of any kind whatsoever, and all tangible and intangible
embodiments thereof of any kind whatsoever, which is disclosed by such Party or
its Affiliates (the “Disclosing Party”) to the other Party or its Affiliates
(the “Receiving Party”) pursuant to this Agreement, together with analyses,
data, compilations, studies or other documents or records prepared by the
Receiving Party or its representatives that contain or otherwise reflect or are
generated from such disclosed information, and, (i) if disclosed in writing or
other tangible medium, is marked or identified in writing as confidential at the
time of disclosure to the Receiving Party or (ii) if otherwise disclosed or if
not so marked or identified in writing, is identified as confidential at the
time of disclosure to the Receiving Party and is summarized and identified as
confidential in writing or by electronic means within thirty (30) days after
such disclosure or which would reasonably be understood to be
confidential.  Notwithstanding the foregoing, Confidential Information of a
Party shall not include information which, and only to the extent, the Receiving
Party can establish by written documentation or electronic records (a) has been
publicly known prior to disclosure of such information by the Disclosing Party
to the Receiving Party; (b) has become publicly known without fault on the part
of the Receiving Party, subsequent to disclosure of such information by the
Disclosing Party to the Receiving Party; (c) has been received by the Receiving
Party at any time from a source, other than the Disclosing Party, rightfully
having possession of and the right to disclose such information free of
confidentiality obligations; (d) has been otherwise known by the Receiving Party
free of confidentiality obligations prior to disclosure of such information by
the Disclosing Party to the Receiving Party; or (e) has been independently
developed (as demonstrated by contemporaneous written or electronic evidence
maintained in the ordinary course of business by the Receiving Party) by
employees or agents of the Receiving Party without access to or use of such
information disclosed by the Disclosing Party to the Receiving Party.
 
- 3 -

--------------------------------------------------------------------------------


 
1.1.22.  “Disclosing Party” shall have the meaning set forth in Section 1.1.21.


1.1.23.  “Effective Date” shall have the meaning set forth in the preamble of
this Agreement.


1.1.24.  “EMEA” shall mean the European Medicines Agency.


1.1.25.  “European Registration Trial” shall have the meaning set forth in
Section 4.7.1.


1.1.26.  “FDA” shall mean the United States Food and Drug Administration.


1.1.27.  “First Commercial Sale” shall mean the first sale, or other
distribution for consideration, of a Licensed Product to a Third Party by
Collaborator or its Affiliate or Sublicensee in a country in the Territory
following grant of a Regulatory Approval and Pricing Approval for a Licensed
Product in such country, but excluding distributions for purposes of product
demonstrations, test marketing, clinical trial purposes or compassionate or
similar uses.


1.1.28.  “Force Majeure” shall have the meaning set forth in Section 15.9.


1.1.29.  “GCP” shall mean the current Good Clinical Practice standards for the
design, conduct, performance, monitoring, auditing, recording, analyses, and
reporting of clinical trials, including without limitation the requirements in
21 C.F.R. Parts 11, 50, 54, 56, 312, and 314 and principles detailed in ICH
Guidelines, that provide assurance that the data and reported results are
credible and accurate, and that the rights, integrity, and confidentiality of
trial subjects are protected.


1.1.30.  “Generic Product Competition” shall mean where generic products that
are chemically equivalent to the relevant Licensed Product are being legally
sold in a country of the Territory and Collaborator’s volume market share in
such country is reduced as a result of the availability of such generic products
by twenty percent (20%) or more of the market share by volume in the
country(ies) where the generic products are being sold, as evidenced by IMS
data.


1.1.31.  “GLP” shall mean the current Good Laboratory Practices as promulgated
under the Act at 21 C.F.R. Part 58 and principles detailed in ICH Guidelines
related to laboratory practice.


1.1.32.  “GMP” shall mean all applicable standards relating to current Good
Manufacturing Practices for fine chemicals, API, intermediates, bulk products or
finished pharmaceutical products, including without limitation (i) the
principles detailed in the Act at 21 U.S.C. 351(a)(2)(B), in U.S. FDA
regulations at 21 C.F.R. Parts 210 and 211 and in The Rules Governing Medicinal
Products in the European Community, Volume IV, Good Manufacturing Practice for
Medicinal Products, (ii) the principles detailed in ICH Guidelines relating to
the manufacture of API and finished pharmaceuticals, (iii) Laws promulgated by
any Governmental Authority having jurisdiction over the manufacture of compounds
or Licensed Products or any components of either of the foregoing, or (iv)
guidance documents (including advisory opinions, compliance policy guides and
guidelines) promulgated by any Governmental Authority having jurisdiction over
the manufacture of compounds or Licensed Products, which guidance documents are
being implemented within the pharmaceutical manufacturing industry.
 
- 4 -

--------------------------------------------------------------------------------


 
1.1.33.  “Governmental Authority” shall mean any (i) federal, state, local,
foreign or international government; (ii) court, arbitral or other tribunal or
governmental or quasi-governmental authority of any nature (including any
governmental agency, political subdivision, instrumentality, branch, department,
official, or entity); or (iii) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature pertaining to government.


1.1.34.  “GSSG” shall mean oxidized glutathione.


1.1.35.  “ICH Guidelines” shall mean the guidelines of the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use.


1.1.36.  “Improvement” shall mean all discoveries, concepts, ideas, confidential
information, trade secrets, and know-how relating to the Licensed Products, the
Novelos Technology and/or the Collaborator Technology, whether patentable or
not, made or conceived during the Agreement by Novelos or its Affiliates,
Collaborator or its Affiliates, any Sublicensees, or any combination thereof,
alone or together, including, but not limited to, all processes, new uses of
known processes, methods, articles of manufacture, machines, instrumentation,
chemical composition of matter, techniques, and formulae.


1.1.37.  “Independent Data” shall mean, with respect to the Licensed Products,
all data, including without limitation, toxicological, pharmaceutical, clinical,
non-clinical and medical data, health registration data and marketing data,
developed or procured by or on behalf of a Sponsoring Party or its Affiliates in
an Independent Trial in respect of which the Non-Sponsoring Party has not paid
to the Sponsoring Party fifty percent (50%) of its out-of-pocket development
costs.


1.1.38.  “Independent Trial” shall have the meaning set out in Section 4.7.5.


1.1.39.  “JCC” shall mean the Joint Consultative Committee established by the
Parties pursuant to Section 4.2.


1.1.40.  “Label Expansion Trial” shall mean a Phase II clinical study of the
Lead Product in first-line advanced NSCLC to be conducted by Collaborator to
support a broader use of the Lead Product in combination with other
platinum-based chemotherapy agents instead of a more limited use of the Lead
Product in combination with carboplatin and paclitaxel, which is a combination
used more commonly in the USA than in the Territory.


1.1.41.  “Laws” shall mean all applicable laws, rules, regulations, judgments,
orders, decrees, statutes, ordinances and other requirements of any Governmental
Authority or instrumentality within the Territory and any other jurisdiction in
which Licensed Products are developed, manufactured or sold, pursuant to the
terms of this Agreement.
 
- 5 -

--------------------------------------------------------------------------------


 
1.1.42.  “Lead Product” shall mean NOV-002, a combination of GSSG and cisplatin
(1000:1 molar ratio), including the salts, esters, metabolites, tautomers,
isomers, conjugates and complexes thereof.


1.1.43.  “Lee’s Pharma Agreement” shall mean the Collaboration Agreement dated
December 14, 2007 between Novelos and Lee’s Pharma (HK) Ltd. pursuant to which
Novelos granted an exclusive license to Lee’s Pharma (HK) Ltd. to develop, make,
have made, register, use, market, sell, have sold, import, distribute and offer
for sale the Lead Product, NOV-205 or any product containing GSSG and to exploit
the Novelos Technology in the Lee’s Pharma Territory.


1.1.44.  “Lee’s Pharma Territory” shall mean Hong Kong, Macau, the People’s
Republic of China and Taiwan.


1.1.45.  “License” shall have the meaning set forth in Section 2.1.


1.1.46.  “Licensed Products” shall mean all pharmaceutical preparations in all
dosage strengths, formulations and methods of administration that contain the
Lead Product or any other combination of GSSG and any heavy metal in any molar
ratio, including in each case the salts, esters, metabolites, tautomers,
isomers, conjugates and complexes thereof and any Improvements thereto made by
either Party individually or jointly by the Parties as set forth in Section 2.4.


1.1.47.  “Losses” shall have the meaning set forth in Section 11.1.1.


1.1.48.  “MAA” shall mean marketing authorization application.


1.1.49.  “NDA” shall mean a new drug application or supplemental new drug
application or any amendments or supplements thereto in CTD format.


1.1.50.  “Net Sales” shall mean with respect to Licensed Products sold, licensed
or otherwise distributed (hereinafter “Sale”), the gross amount invoiced or
otherwise charged to Third Parties in an arm’s length transaction in connection
with the Sale of the Licensed Products by Collaborator or any Affiliate of
Collaborator or any Sublicensee for all Licensed Products sold by Collaborator
or any Affiliate of Collaborator or any Sublicensee in the Territory, less the
following amounts actually deducted or allowed:


(a)  transport, freight and insurance costs;


(b)  sales and excise taxes and duties;


(c)  normal and customary trade, quantity and cash discounts and rebates;


(d)  amounts repaid, discounted or credited by reason of (i) retroactive price
reductions, (ii) discounts, or (iii) rebates, which are, in each case, imposed
upon Collaborator, its Affiliates or Sublicensees by any Governmental Authority
or non-Governmental Authority with the authority to impose such price
reductions, discounts or rebates;


- 6 -

--------------------------------------------------------------------------------


(e)  any credits or allowances for damaged goods, returns, rebates, delayed ship
order credits or rejections, to the extent these deductions actually pertain to
a Sale.


For Licensed Products distributed to Third Parties in other than an arm’s length
transaction (for example, at less than fair market value), excluding
distributions for purposes of product demonstrations, test marketing, clinical
trial purposes or compassionate or similar uses, the amount of Net Sales
attributed to such Licensed Products shall be the fair market value of the
Licensed Products based on the Sale in an arm’s length transaction of comparable
amounts thereof.


1.1.51.  “Non-Sponsoring Party” shall have the meaning set forth in Section
4.8.5.


1.1.52.  “NOV-205” shall mean a mixture of GSSG and inosine developed by Novelos
which acts as a hepatoprotective agent with immunomodulating and
anti-inflammatory properties and is currently in Phase 1b clinical trials in the
U.S.A.


1.1.53.  “Novelos” shall have the meaning set forth in the preamble of this
Agreement.


1.1.54.  “Novelos Indemnitees” shall have the meaning set forth in Section
11.1.2.


1.1.55.  “Novelos Know-How” means all discoveries, information, procedures,
instructions, techniques, data, technical information, knowledge and experience
(including, without limitation, toxicological, pharmaceutical, clinical,
non-clinical and medical data, health registration data and marketing data),
designs, dossiers and technology relating to or concerned with the Licensed
Products (or any of their components or constituent parts) owned or controlled
by Novelos and used in connection with the Licensed Products, whether now
existing or developed by or on behalf of Novelos or its Affiliates after the
date of this Agreement, in written, electronic or other form; provided, however,
that the Novelos Know-How shall not include the Novelos Patents, the
Collaborator Know-How or the Collaborator Patents.


1.1.56.  “Novelos Patents” shall mean all Patents owned or controlled by Novelos
throughout the world that claim the manufacture or use of any composition of
matter or method of use relating to the Licensed Products and relating to
oxidized glutathione in any combination with heavy metals, which are set forth
in Attachment 1 to this Agreement.


1.1.57.  “Novelos Technology” shall mean the Novelos Patents and Novelos
Know-How.  All Novelos Technology (except published Novelos Patents) shall be
Confidential Information of Novelos.


1.1.58.  “Novelos Trials” shall mean the Phase II and Phase III clinical trials
being or to be conducted by or on behalf of Novelos for the Lead Product, which
are summarized in Attachment 2 to this Agreement, as may be modified after the
Effective Date in consultation with the JCC.


- 7 -

--------------------------------------------------------------------------------


 
1.1.59.  “NSCLC” shall mean non-small cell lung cancer.


1.1.60.  “Party” shall mean Novelos or Collaborator and, when used in the
plural, shall mean Novelos and Collaborator collectively.


1.1.61.  “Patents” shall mean any patents and pending patent applications that
have issued or may be issued in any country, including (i) all provisional and
non-provisional applications, substitutions, divisions, confirmations,
continuations, continuations-in-part, registrations, supplementary protection
certificates and any renewals of any of the above; (ii) all letters patent
granted thereon, and all patents-of-addition, re-issues, re-examinations and
extensions or restorations by existing or future extension or restoration
mechanisms; and (iii) all supplementary protection certificates, together with
any foreign counterpart thereof.


1.1.62.  “Pricing Approval” shall mean the licenses, registrations,
authorizations and approvals of any Regulatory Authority in the Territory
necessary for the pricing and/or reimbursement of the Licensed Products in each
country of the Territory.


1.1.63.  “Receiving Party” shall have the meaning set forth in Section 1.1.21.


1.1.64.  “Regulatory Approval” shall mean the technical, medical and scientific
licenses, registrations, authorizations and approvals of any Regulatory
Authority in the Territory, necessary for the distribution, marketing,
promotion, offer for sale, use, import, export or sale of the Licensed Products
in the Territory, but excluding Pricing Approval.


1.1.65.  “Regulatory Authority” shall mean any international, national (e.g.,
the Medicines and Healthcare products Regulatory Agency (the “MHRA”)),
supra-national (e.g., EMEA), regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity involved in
the granting of Regulatory Approval and/or Pricing Approval in the Territory.


1.1.66.  “Royalties” shall have the meaning set forth in Section 3.1.2.


1.1.67.  “Royalty Period” shall have the meaning set forth in Section 3.2.1.


1.1.68.  “Sale” shall have the meaning set forth in Section 1.1.50.


1.1.69.  “Sponsoring Party” shall have the meaning set forth in Section 4.8.5.


1.1.70.  “Sublicensee” shall mean a non-Affiliate sublicensee appointed by
Collaborator in one or more countries of the Territory and approved by Novelos
in accordance with Section 2.2(ii), or a non-Affiliate sublicensee appointed by
Novelos in one or more countries outside the Territory, as the case may be.


1.1.71.  “Term” shall have the meaning set forth in Section 13.1.


1.1.72.  “Territory” shall mean the countries listed in Attachment 3 hereto.


- 8 -

--------------------------------------------------------------------------------


 
1.1.73.  “Third Party” shall mean any person or entity other than Collaborator,
Novelos or an Affiliate or Sublicensee of Collaborator or Novelos.


1.1.74.  “Trademarks” shall mean the trademarks, domain names and internet sites
to be selected and owned by Collaborator under which the Licensed Products will
be promoted, marketed and sold by Collaborator and its Affiliates and
Sublicensees in the Territory in accordance with Section 6.3.


1.1.75.  “USA” shall mean the United States of America, its territories and
possessions.


1.2.  Interpretations.


1.2.1.  In the event an ambiguity or a question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties
and no presumption or burden of proof will arise favoring or disfavoring either
Party by virtue of the authorship of any provisions of this Agreement.  The
language in this Agreement is to be construed in all cases according to its fair
meaning.


1.2.2.  The definitions of the terms herein apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun will include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” will be deemed to be
followed by the phrase “without limitation.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (ii) any reference to any Laws
herein will be construed as referring to such Laws as from time to time enacted,
repealed or amended, (iii) any reference herein to any person will be construed
to include the person’s successors and assigns, (iv) the words “herein”,
“hereof” and “hereunder”, and words of similar import, will be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (v) any reference herein to the words “mutually agree” or “mutual
written agreement” will not impose any obligation on either Party to agree to
any terms relating thereto or to engage in discussions relating to such terms
except as such Party may determine in such Party’s sole discretion, (vi) all
references herein to Sections or Attachments will be construed to refer to
Sections and Attachments to this Agreement, (vii) the word “days” means calendar
days unless otherwise specified, (viii) except as otherwise expressly provided
herein all references to “$” or “dollars” refer to the lawful money of the U.S.,
and (ix) the words “copy” and “copies” and words of similar import when used in
this Agreement include, to the extent available, electronic copies, files or
databases containing the information, files, items, documents or materials to
which such words apply.


2.  LICENSE


2.1.  Grant.  During the Term hereof and subject to the other terms and
conditions of this Agreement, Novelos hereby grants to Collaborator (i) the
exclusive, royalty-bearing, non-transferable and non-sublicenseable (except as
set forth in Section 2.2 hereof) right to research, register, develop, make,
have made, use, warehouse, promote, market, sell, have sold, import, distribute,
and offer for sale the Licensed Products solely and exclusively in the Territory
and (ii) the exclusive, non-transferable and non-sublicenseable (except as set
forth in Section 2.2 hereof) right to exploit the Novelos Technology in the
Territory solely for the purpose of researching, registering, developing,
making, having made, using, warehousing, promoting, marketing, selling, having
sold, importing, distributing and offering for sale the Licensed Products in the
Territory (the foregoing rights referred to hereinafter as the “License”).
 
- 9 -

--------------------------------------------------------------------------------


 
2.2.  Sublicense.  Collaborator shall be entitled to sublicense its License
under Section 2.1 (i) to any of its Affiliates without Novelos’s approval and
(ii) to Sublicensees with Novelos’s prior written approval, such approval not to
be unreasonably delayed or withheld.   Collaborator shall guarantee the
performance of its Affiliates and Sublicensees under this Agreement with respect
to any sublicense granted pursuant to this Section 2.2.


2.3.  Limitations and Reservations.  Novelos reserves for itself all rights not
granted herein, including, but not limited to, (i) the irrevocable right to
research, register, develop, make, have made, use, warehouse, market, sell, have
sold, import, distribute, and offer for sale the Licensed Products outside of
the Territory, and (ii) the irrevocable right to exploit the Novelos Technology
outside of the Territory.  Except for the license set forth in Section 2.1(ii),
no title in or to the Novelos Technology is transferred to Collaborator pursuant
to this Agreement, and no title in or to any Collaborator Technology is
transferred to Novelos pursuant to this Agreement.


2.4.  Improvements.  Any Improvement shall be owned exclusively by the Party who
discovered, created or developed such Improvement.  If such Improvement rises to
the level of a patentable invention, then the Party who discovered, created or
developed it shall be the sole owner of any Patents related to such
Improvement.  Such Party shall be responsible for the preparation, filing,
prosecution and maintenance of any Patent covering such an Improvement, and
shall bear the costs associated with obtaining and maintaining any such
Patent.  Any Improvement discovered, created or developed during any joint
trials that the Parties elect to conduct pursuant to Section 4.7.4 shall be
jointly owned by the Parties in proportion to the Parties’ respective financial
contribution to such joint trial, and Collaborator shall be responsible for the
preparation, filing, prosecution and maintenance of any Patent covering such a
joint Improvement in the Territory, and Novelos shall be responsible for the
preparation, filing, prosecution and maintenance of any such Patent outside the
Territory, with each Party bearing the costs associated with obtaining and
maintaining any such Patent in their respective geographic territories.  To the
extent that any Improvement discovered, created or developed by or on behalf of
Novelos relates to the Licensed Products, including new dosage forms,
formulations and methods of administration, such Improvements will be
communicated to Collaborator and licensed to Collaborator pursuant to Section
2.1 hereof without additional compensation, unless such Improvements are
discovered, created or developed by or on behalf of Novelos in an Independent
Trial, in which case such Improvements will be automatically licensed to
Collaborator pursuant to Section 2.1 upon receipt by Novelos of Collaborator’s
cash payment of fifty percent (50%) of the out-of-pocket development costs in
accordance with the procedure set forth in Section 4.8.5.  To the extent that
any Improvement discovered, created or developed by or on behalf of Collaborator
relates to the Licensed Products, including new dosage forms, formulations and
methods of administration, such Improvements will be communicated to Novelos and
automatically licensed to Novelos without any compensation, unless such
Improvements are discovered, created or developed by or on behalf of
Collaborator in an Independent Trial, in which case such Improvements will be
automatically licensed to Novelos upon receipt by Collaborator of Novelos’ cash
payment of fifty percent (50%) of the out-of-pocket development in accordance
with the procedure set forth in Section 4.8.5.
 
- 10 -

--------------------------------------------------------------------------------


 
2.5.  Non-Competition.  In further consideration of the payments made and to be
made under this Agreement, Novelos agrees that during the Term it shall not, and
shall not grant rights to an Affiliate or a Third Party to, research, register,
develop, make, have made, use, warehouse, promote, market, sell, have sold,
offer for sale, import, distribute or commercialize pharmaceutical products
containing the Licensed Products or NOV-205 for any indication in the field of
oncology in the Territory.  For the avoidance of doubt, nothing in this
Agreement shall be construed to prevent Novelos from developing, registering,
making, using, selling, commercializing or otherwise engaging in any activities
outside the Territory pertaining to pharmaceutical products containing the
Licensed Products or NOV-205 for any indication or granting rights to an
Affiliate or a Third Party to do any of the foregoing outside the Territory,
provided that such activities do not interfere with Collaborator’s rights under
this Agreement inside the Territory, as determined in accordance with the
decision making provisions of Section 4.5.


3.  PAYMENTS


3.1.  License Fee and Royalties.  For the License granted in Section 2.1 of this
Agreement, Collaborator shall make the following payments to Novelos, subject to
the recovery by Collaborator of the costs of the European Registration Trial in
accordance with the mechanism set forth in Section 4.7.1:


3.1.1.  milestone payments in the amounts described in Attachment 4, at the
times set forth in Attachment 4, such payment shall be made within 30 days of
reaching the applicable milestone;


3.1.2.  a royalty on Net Sales of the Licensed Products in the percentages
described in Attachment 5 – Part A (“Royalties”); and


3.1.3.  super royalty payments in the amounts described in Attachment 5 – Part
B, at the times set forth in Attachment 5 – Part B, such payment shall be made
within thirty (30) days of reaching the applicable Net Sales thresholds.


3.2.  Calculations and Payment of Royalties.


3.2.1.  Unless set forth otherwise on Attachment 5 – Part A, Royalties shall be
paid in quarterly (based on a calendar year beginning on January 1st and ending
on December 31st) increments (the “Royalty Period”).  Royalties shall be
calculated for each Royalty Period as of the last day of each such Royalty
Period.  Payment of Royalties with respect to each Royalty Period shall be due
within forty-five (45) days after the end of each Royalty Period, beginning with
the Royalty Period in which the First Commercial Sale of a Licensed Product
occurs.
 
- 11 -

--------------------------------------------------------------------------------


 
3.2.2.  Within forty-five days of the end of each Royalty Period (whether or not
Royalties are due), Collaborator shall deliver to Novelos true and accurate
reports, giving such particulars of the business conducted by Collaborator and
its Affiliates and Sublicensees under this Agreement as shall be pertinent to an
accounting of Royalties and other payments under this Agreement.  Reports shall
include at least the following on a Licensed Product-by-Licensed Product and
country-by-country basis:


(a)  The units/packs of Licensed Products used, sold, licensed, or otherwise
distributed;


(b)  The calculation of Net Sales;


(c)  Total amount due under this Agreement (including, without limitation, the
manner in which all amounts were calculated);


(d)  Upon request by Novelos, any other information that is reasonably necessary
for the purpose of showing the amounts payable to Novelos hereunder and/or the
manner in which such amounts were calculated and/or the compliance by
Collaborator with the diligence provisions of Section 4.9 and 6.1 hereof; and


(e)  If no payment shall be due, then the report shall so state.


3.3.  Records.  Collaborator shall keep at its principal place of business, or
upon written notice to Novelos, the principal place of business of the
appropriate division to which this Agreement relates, accurate records in
sufficient and customary detail such that the amounts payable may be
verified.  During the Term and for a period of three (3) years following
termination, Collaborator, its Affiliates and Sublicensees shall permit a Third
Party accounting firm appointed by Novelos and reasonably acceptable to
Collaborator to inspect, audit and copy its books and records regarding the sale
of Licensed Products, during normal business hours, provided that Collaborator,
its Affiliates or Sublicensees, as applicable, has received at least thirty (30)
business days’ prior written notice regarding the foregoing.  Novelos may
request its Third Party accounting firm to conduct such audit no more than once
in any twelve (12) month period at any one location.  Such records shall include
but not be limited to invoice registers and original invoices; product sales
analysis reports; price lists, accounting general ledgers; sublicense and
distributor agreements; product catalogues and marketing materials; sales tax
returns; and shipping documents.  Such examination shall be made at Novelos’s
expense, except that if such examination discloses a shortage of eight percent
(8%) or more in the amount of Royalties or other payments due Novelos for any
year, then, in addition to paying the shortage of Royalties, Collaborator shall
reimburse Novelos for the cost of such examination or audit, including any
professional fees and out of pocket costs incurred by Novelos.  A written
confidentiality agreement will be required before the Third Party accounting
firm commences such an examination or audit, and the results of the audit shall
be treated as Confidential Information unless and until a related legal Action
(including arbitration) is taken.


- 12 -

--------------------------------------------------------------------------------


 
3.4.  Payments.  All amounts owing to either Party under this Agreement shall be
paid in U.S. dollars, by check or other instrument representing immediately
available funds payable to the receiving Party or in a wire transfer sent to an
account specified by the receiving Party, if any are listed.  If Collaborator
(or an Affiliate or Sublicensee) invoices or otherwise charges Third Parties in
connection with the Sale of the Licensed Products in a currency other than U.S.
dollars, Royalties payable shall be expressed in their U.S. dollar equivalent
based on the rate of exchange applicable on the last working day of the
corresponding Royalty Period as published in the Wall Street Journal.  Although
Collaborator and Novelos may arrange for direct payment to Novelos by an
Affiliate or Sublicensee of Collaborator (as applicable), Collaborator shall
remain responsible for all unpaid amounts due pursuant to this Agreement.


3.5.  Overdue Payments.  Overdue payments shall bear simple interest until paid
at an annual rate of two percent (2%) or the maximum rate allowed by law,
whichever is lower.  Interest accruing under this Section 3.5 shall be due on
demand.


3.6.  Taxes.  Collaborator is responsible for all taxes related to this
Agreement and the transactions contemplated hereby, except taxes based on net
income or gross receipts of Novelos.  If Collaborator is required by applicable
law to deduct any taxes, assessments or other charges from or in respect of any
amounts payable to Novelos under this Agreement, such deduction shall be made
and paid to the relevant taxing authority or other Governmental Authority in
accordance with all applicable laws, and only the remaining amount after such
deduction shall be paid to Novelos hereunder.  The amounts payable by
Collaborator to Novelos pursuant to this Section 3.6 shall in no event be
increased by such taxes, assessments or other charges.  The Parties shall
reasonably cooperate in completing and filing documents required under the
provisions of any applicable tax treaty or under any other applicable law, and
take any other reasonable actions in order to enable Collaborator to make such
payments to Novelos without any deduction or withholding.  In addition, upon
Novelos’ request, Collaborator shall furnish Novelos with proof of payment of
any taxes, assessment or charges deducted hereunder.


3.7.  Termination Report and Payment.  Within forty-five (45) days after the
date of termination of this Agreement (pursuant to Section 13 of this
Agreement), Collaborator shall make a final report and payment to Novelos as set
forth in this Agreement for the then-current Royalty Period.


4.  DEVELOPMENT


4.1.  Alliance Manager.


4.1.1.  Each Party shall appoint one employee representative who possesses a
good understanding of and experience in technical development and regulatory
issues and the requisite experience to act as its alliance manager for this
relationship (the “Alliance Manager”).  As soon as the Lead Product has achieved
Regulatory Approval in any of the United Kingdom, Germany, France, Spain or
Italy, then each Party shall replace its respective Alliance Manager with an
employee representative who possesses a good understanding of commercialization
and marketing issues to act as its Alliance Manager in respect of the launch,
promotion, marketing sale and distribution of the Lead Product in the Territory.
 
- 13 -

--------------------------------------------------------------------------------


 
4.1.2.  Each Party may replace its respective Alliance Manager at any time upon
written notice to the other.  Any Alliance Manager may designate a substitute
with due qualification and authority to temporarily perform the functions of
that Alliance Manager.  Each Alliance Manager shall be charged with creating and
maintaining a collaborative work environment between the Parties, including
coordinating JCC meetings in conjunction with the Co-Chairs.  The Alliance
Managers will meet and confer on a regular basis, as often as necessary but not
less than once per month, either in person or by teleconference, to discuss the
status of the Parties’ alliance under this Agreement.  Each Alliance Manager
will also be responsible for:


(a)  coordinating the relevant functional representatives of the Parties in
developing and executing strategies and plans for the Lead Product at the
relevant phase of development and commercialization in an effort to ensure
consistency and efficiency within and outside the Territory;


(b)  providing a single point of communication for seeking consensus both
internally within the respective Party’s organization and together regarding key
strategy and planning issues within the Territory;


(c)  identifying and raising cross-Party issues to the JCC in a timely manner;


(d)  coordinating and ensuring during the technical development and Regulatory
Approval phase of the Lead Product, the pursuit of cooperative and consistent
technical development and regulatory efforts for the Lead Product within the
Territory; and


(e)  coordinating and ensuring during the launch and commercialization phase of
the Lead Product, the development of appropriate internal and external
communications with respect to the Lead Product in the Territory.


4.2.  Joint Consultative Committee.


4.2.1.  The Parties shall establish a Joint Consultative Committee (“JCC”) to
consult and collaborate on all operational matters related to the Lead Product
in the Territory, including all pre-clinical development, CMC, clinical
development, manufacturing, regulatory, launch strategy and marketing matters.


4.2.2.  The JCC shall consist of an equal number of three (3) representatives of
each Party, which shall include each Party’s Alliance Manager.  JCC members
shall be appropriately qualified and experienced to make a meaningful
contribution to JCC meetings.  The names of the initial members of the JCC shall
be provided by each Party to the other Party within thirty (30) days after the
Effective Date.  A Party’s JCC members may be replaced with an appropriately
qualified representative at any time upon written advance notice to the other
Party.


4.2.3.  In the event a JCC representative from either Party is unable to attend
or participate in a meeting of the JCC, the Party who designated such
representative may designate an appropriately qualified substitute
representative for the meeting, in its sole discretion.


4.2.4.  Each Party shall appoint one of its JCC representatives to co-chair the
meetings (each, a “Co-Chair”).  The Co-Chairs shall (i) coordinate and prepare
the agenda and ensure the orderly conduct of the meetings; (ii) attend each
meeting; and (iii) prepare and issue minutes of each meeting within thirty (30)
days thereafter accurately reflecting the discussions and decisions of the
JCC.  Such minutes from each meeting shall not be finalized until each Co-Chair
representing each Party has reviewed and confirmed the accuracy of such minutes
in writing.  The Co-Chairs shall solicit agenda items from JCC representatives
and provide an agenda along with appropriate information for such agenda
reasonably in advance of any meeting.  It is understood that such agenda will
include all items requested by either Co-Chair for inclusion therein.  In the
event the Co-Chair from either Party is unable to attend or participate in a JCC
meeting, the Party who designated such Co-Chair may designate a substitute
Co-Chair for such meeting in its sole discretion.
 
- 14 -

--------------------------------------------------------------------------------


 
4.3.  JCC Responsibilities.


4.3.1.  The JCC shall have the following responsibilities:


(a)  collaborate closely on developing the specific plans for the development
and commercialization of the Lead Product in the Territory; and


(b)  share information and keep the other Party informed of any issues affecting
the development and commercialization of the Lead Product within and/or outside
the Territory.


4.3.2.  The JCC shall act solely in an advisory and consultative capacity with
respect to matters concerning the development and commercialization of the Lead
Product both within and outside the Territory.


4.3.3.  The JCC shall conduct its discussions in good faith with a view to
operating to the mutual benefit of the Parties and in furtherance of the
successful development and commercialization of the Lead Product in the
Territory.


4.4.  JCC Meetings.


4.4.1.  The JCC shall have its initial meeting within sixty (60) days after the
Effective Date.  Thereafter, the JCC shall meet as frequently as required, but
in no event less than once every three calendar months.


4.4.2.  The JCC meetings may be conducted by telephone, videoconference or in
person as determined by the Co-Chairs; provided that, at least once every six
(6) months, a meeting shall be held in person.  All in-person JCC meetings shall
be held on an alternating basis between Novelos’ head office in Massachusetts
and the office of Collaborator’s Affiliate in Cambridge, United Kingdom.  Each
Party shall be responsible for its own expenses relating to such meetings.  As
appropriate, other employee representatives or agents of the Parties may attend
JCC meetings as non-voting observers and/or presenters.  Each Party may also
call for special meetings of the JCC to resolve particular matters requested by
such Party that are within the areas of responsibility of the JCC.  Each
Co-Chair shall provide its Party’s representatives with no less than fifteen
(15) business days’ notice of each regularly scheduled meeting, and no less than
ten (10) business days’ notice of any special meetings called by either
Party.  The initial meeting shall take place at Novelos’ head office in
Massachusetts.
 
- 15 -

--------------------------------------------------------------------------------


 
4.5.  Decision Making.


4.5.1.  Subject to Section 4.5.2, (i) all decisions with respect to matters
relating to the Licensed Products outside the Territory shall be made solely by
Novelos and Affiliates, with such decisions to be made in a fair and reasonable
manner and in conformity with this Agreement, including without limitation
Section 4.3.3, and (ii) all decisions with respect to matters relating to the
Licensed Products within the Territory shall be made solely by Collaborator and
its Affiliates, with such decisions to be made in a fair and reasonable manner
and in conformity with this Agreement, including without limitation Section
4.3.3.


4.5.2.  In the event that a decision made or proposed to be made by Novelos or
its Affiliates or Third Party licensees or Sublicensees with respect to the
Licensed Products is reasonably believed by Collaborator to have an actual or
potential material adverse effect on a matter relating to the Licensed Products
within the Territory, Collaborator will refer the matter to the JCC for good
faith discussion and consideration, with the aim of resolving the issue promptly
and collaboratively in accordance with the principles of Section 4.3.3.  If the
issue cannot be resolved within thirty (30) days of its referral to the JCC, the
Parties shall refer the matter to their respective executive officers referred
to in Section 15.6.2 to reach consensus in accordance with Section 15.6.3.  In
the event that the Parties’ executive officers do not reach consensus with
respect to a particular matter after endeavoring in good faith for thirty (30)
days to do so, then the mediation and alternative dispute resolution provisions
set forth in Sections 15.6.4 and15.6.5 and in Attachment 9 shall apply.


4.6.  Pre-Clinical, CMC Development and Manufacturing Development.


4.6.1.  On the Effective Date, the Parties anticipate that each of: (i) the CMC
work program set out in Attachment 6, (ii) the pre-clinical work program set out
in Attachment 7, and (iii) the manufacturing development work program set out in
Attachment 8, will be required by the EMEA in respect of the Lead Product in the
Territory.  Furthermore, Novelos anticipates that the work programs set out in
Attachments 6, 7 and 8 are substantially the same as those that will be required
by the FDA in respect CMC development, pre-clinical development and
manufacturing of the Lead Product for the USA, although the FDA may elect to
waive one or more of the activities or guidelines set out in Attachments 6, 7 or
8.  The Parties accordingly agree to work collaboratively to the fullest extent
possible with the aim of expediting development of the Lead Product in the
Territory and eliminating any potential duplication of effort in performing the
work programs set out in Attachments 6, 7 and 8 in accordance with the following
provisions:


(a)  Within thirty (30) days of the Effective Date, the Parties will review the
content of Attachments 6, 7 and 8 and compile a mutually agreed list of
questions to be submitted by Novelos to the FDA for advice, including a formal
request for the FDA’s written confirmation as to whether any of the specific
work activities or guidelines specified in Attachments 6, 7 or 8 will not be
required for development of the Lead Product for the USA.  Novelos will inform
Collaborator promptly upon receipt of a reply from the FDA to such request.
 
- 16 -

--------------------------------------------------------------------------------


 
(b)  Novelos shall be responsible for undertaking, at its cost, each of the
following:  (i) the CMC development work program set out in Attachment 6, (ii)
the pre-clinical development work program set out in Attachment 7, and (iii) the
manufacturing development work program set out in Attachment 8, in each case, in
accordance with the specific guidelines listed therein, except to the extent
that the FDA confirms in writing in accordance with sub-paragraph (a) above that
it waives or will not require completion of a specified activity or adherence to
a specified guideline set out in any of Attachment 6, 7 or 8.  In such case, if
the Collaborator believes that notwithstanding the FDA’s position, such activity
or guideline will be required in the Territory, then, at Collaborator’s cost,
Collaborator shall carry out such activity either by itself or by appointing
Novelos or a Third Party to carry out such activity on Collaborator’s behalf, as
appropriate in the circumstances but in Collaborator’s sole discretion, and the
resulting data from such activity shall constitute Collaborator’s Independent
Data.


4.7.  Clinical Development.   Each Party shall use Commercially Reasonable
Efforts to undertake its respective clinical development activities set forth
below, all of which shall be conducted in accordance with GLP and GCP as
applicable:


4.7.1.  Collaborator shall be responsible for carrying out the Collaborator
Trials at its cost in the Territory.  However, in the unlikely event that the
EMEA requires the Collaborator to conduct an additional clinical trial for the
Lead Product in first-line advanced stage NSCLC in order to obtain Regulatory
Approval for that indication in the European Union (the “European Registration
Trial”), then the Collaborator shall be entitled, in its sole discretion, either
(i) to convert the Label Expansion Trial into the European Registration Trial,
subject to sub-paragraphs (a) and (c) below, or (ii) to commence a new Phase III
clinical trial for the Lead Product in first-line advanced stage NSCLC as the
European Registration Trial, subject to sub-paragraphs (b) and (c) below:


(a)  If Collaborator elects to convert the Label Expansion Trial into the
European Registration Trial, Collaborator shall pay for the full cost of the
Label Expansion Trial and the European Registration Trial (i.e. pre- and
post-conversion costs) and recover that full combined cost by reducing
subsequent milestones, Royalty and super royalty payments to Novelos, as
follows:  Collaborator shall reduce each subsequent milestone, Royalty and super
royalty payment due to Novelos pursuant to Section 3 by up to, but not more
than, 50% until all costs paid by Collaborator in connection with the Label
Expansion Trial and European Registration Trial, both pre- and post-conversion,
have been recovered.


(b)  If Collaborator elects to commence a new Phase III clinical trial for the
Lead Product in first-line advanced stage NSCLC as the European Registration
Trial, instead of converting the Label Expansion Trial, Collaborator shall pay
for the full cost of such new Phase III trial and recover the full cost by
reducing subsequent milestones, Royalty and super royalty payments to Novelos as
follows: Collaborator shall reduce each subsequent milestone, Royalty and super
royalty payment due to Novelos pursuant to Section 3 by up to, but not more
than, 50% until all costs paid by Collaborator in connection with the European
Registration Trial have been recovered.
 
- 17 -

--------------------------------------------------------------------------------


 
(c)  For the avoidance of doubt, if the FDA concludes that the results of the
Novelos Trials are unsatisfactory or inadequate for obtaining regulatory
approval of the Lead Product in first-line advanced stage NSCLC in the USA,
Collaborator shall have no obligation to conduct or to continue any clinical
trials of the Lead Product in any indication in the Territory, whether by way of
conversion of the Label Expansion Trial specified in Section 4.7.1(i) or
commencement of a new Phase III clinical trial specified in Section 4.7.1(ii) or
otherwise.


4.7.2.  Novelos shall conduct and complete the Novelos Trials as soon as
practicable at its cost, as well as any other FDA clinical
requirements.  Novelos shall forward the final study report for each Novelos
Trial to Collaborator within three (3) months after completion of each such
trial in accordance with the applicable protocol.


4.7.3.  Novelos shall provide Collaborator with a copy of the full NDA in CTD
format for the Lead Product for the indication of NSCLC (first-line advanced
stage) at least five (5) business days prior to its submission to the FDA.


4.7.4.  The Parties may discuss and decide whether or not to conduct additional
joint clinical trials of any of the Licensed Products from time to time, which,
if agreed by the Parties, shall be carried out in accordance with a joint
clinical development plan to be agreed in writing by the Parties and which shall
identify the Parties’ responsibilities with respect to the administration and
funding of the agreed joint clinical trials.


4.7.5.  In addition, each Party may decide, in its sole discretion, to conduct
and fund further development work, including toxicology, formulation and
pharmaceutical development, pharmacoeconomic analyses, market research,
non-clinical studies and/or clinical trial(s) of the Licensed Products in its
respective territory without any financial contribution or involvement of the
other Party (an “Independent Trial”) and with no right of access to the data or
intellectual property resulting therefrom by the non-contributing Party unless
it pays fifty percent (50%) of the cost of generating such data or intellectual
property, respectively, in accordance with the procedure set forth in Section
4.8.5.


4.7.6.  Novelos shall provide clinical trial supplies to Collaborator, if so
requested, at the cost charged to Novelos by its contract manufacturers.


4.8.  Data Sharing.


4.8.1.  All data generated by or on behalf of Novelos shall be the property of
Novelos; all data generated by or on behalf of Collaborator or its Affiliates or
Sublicensees shall be the property of Collaborator.  All data generated by or on
behalf of the Parties jointly in accordance with Section 4.7.4 above shall be
the joint property of the Parties in proportion to their respective financial
contributions to the generation of such data.


4.8.2.  On the Effective Date, Novelos shall deliver, or will have previously
delivered, to Collaborator all Novelos Know-How in existence on such date.  In
addition, Novelos shall provide free of charge to Collaborator all results and
data generated from time to time in the Novelos Trials on a timely basis,
including a copy of the final study report issued in each Novelos Trial within
fifteen (15) days of such report’s completion.
 
- 18 -

--------------------------------------------------------------------------------


 
4.8.3.  All data generated by or on behalf of Collaborator at its cost,
including without limitation any data arising from the Label Expansion Trial (if
not converted to the European Registration Trial pursuant to Section 4.7.1 and
the costs thereof recovered from Novelos pursuant to Section 4.7.1(a)),
pre-clinical, CMC, clinical and/or manufacturing development work not required
by the FDA but conducted by or on behalf of Collaborator pursuant to Section
4.6.1(b), shall only be made available to Novelos upon Collaborator’s receipt of
a cash payment equal to fifty percent (50%) of the documented out-of-pocket
development costs incurred by Collaborator in generating such data.


4.8.4.  Collaborator shall provide free of charge to Novelos all data generated
from time to time in the European Registration Trial, on the basis that
Collaborator’s costs of conducting such trial are to be recovered in full from
Novelos from a reduction in Royalties, super-royalties and milestones in
accordance with the mechanism set forth in Section 4.7.1(a) and (b).


4.8.5.  The Independent Data generated from time to time in any Independent
Trials conducted and funded by a Party (the “Sponsoring Party”), including final
study reports issued in such Independent Trials, shall be owned by the
Sponsoring Party and shall not be provided to the other Party (the
“Non-Sponsoring Party”) unless such Non-Sponsoring Party makes a cash payment
equal to fifty percent (50%) of the documented out-of-pocket development costs
incurred by the Sponsoring Party.  Within fifteen (15) days of the Sponsoring
Party’s receipt of the Non-Sponsoring Party’s payment, the Independent Data
generated in such Independent Trial shall be provided to the Non-Sponsoring
Party, which may share such data with its Affiliates and Sublicensees as it sees
fit.  For the avoidance of doubt, the Label Expansion Trial to be conducted by
Collaborator shall constitute an Independent Trial and the resulting data shall
be Collaborator’s Independent Data, unless or until the Label Expansion Trial is
converted into the European Registration Trial pursuant to Section 4.7.1 and the
pre- and post-conversion costs are to be recovered in full from Novelos from a
reduction in Royalties, super-royalties and milestones in accordance with the
mechanism set forth in Section 4.7.1(a).


4.8.6.  Notwithstanding the foregoing provisions of this Section 4.8, (i) in no
event shall a Party be obligated to disclose to the other Party protected health
information obtained in its clinical trials, and (ii) the Parties shall exchange
adverse event information regarding the Licensed Products on a timely basis in
accordance with a separate pharmacovigilance agreement to be entered into by the
Parties by not later than ninety (90) days after the Effective Date.


4.9.  Collaborator Commitment to Development of Lead Product.


4.9.1.  Subject to Novelos’ fulfillment of its obligations under Sections 4.6
and 4.7 and subject further to Sections 6.2 and 6.4, Collaborator shall use its
Commercially Reasonable Efforts to develop and to bring the Lead Product to
market throughout the Territory.
 
- 19 -

--------------------------------------------------------------------------------


 
4.9.2.  Collaborator shall not be considered to have used Commercially
Reasonable Efforts in Japan as required under Section 4.9.1 with respect to the
Lead Product unless the Collaborator does the following:


(a)  Within six (6) months of the Effective Date, Collaborator shall submit a
written request to the Japanese Regulatory Authorities for advice with respect
to the pre-clinical, clinical and CMC development work program required for NDA
equivalent submission to the Japanese Regulatory Authorities;


(b)  Within three (3) months of Collaborator’s receipt of advice from the
Japanese Regulatory Authorities requested pursuant to sub-paragraph (a) above,
Collaborator shall create a pre-clinical, CMC and clinical development plan for
the Lead Product in Japan for discussion with the JCC;


(c)  Within six (6) months of Collaborator’s receipt of advice from the Japanese
Regulatory Authorities requested pursuant to sub-paragraph (a) above and
discussion of the Japanese development plan specified in sub-paragraph (b) above
with the JCC, Collaborator will decide whether or not it is commercially viable
to commence any bridging or other studies that are required by the Japanese
Regulatory Authorities to be conducted to obtain Regulatory Approval for the
Lead Product in Japan;


(d)  Within 12 months after receiving Regulatory Approval and Pricing Approval
from the Japanese Regulatory Authorities, make a commercial scale launch of the
Lead Product in Japan.


4.9.3.  Collaborator shall not be considered to have used Commercially
Reasonable Efforts in the European Union as required under Section 4.9.1 with
respect to the Lead Product unless the Collaborator does the following:


(a)  Within six (6) months of the Effective Date, request an EMEA meeting or
national equivalent(s) for the purpose of determining the regulatory
requirements for an MAA submission in the European Union;


(b)  Within twelve (12) months of the receipt of the later of (i) the FDA’s
advice pursuant to Section 4.6.1 and (ii) the EMEA’s or other Regulatory
Authority’s advice referred to in sub-paragraph (a) above, commence any
pre-clinical, CMC or manufacturing development work for the Lead Product that
the FDA has confirmed in writing is not required for approval in the USA as
described in Section 4.6.1, but which Collaborator believes (or the EMEA or
other Regulatory Authority has advised) would be required for MAA submission in
the European Union;


(c)  Within twelve (12) months of the Effective Date, initiate the Label
Expansion Trial in the European Union; and


(d)  Within six (6) months of successful completion of the later of (i) the
Label Expansion Trial and (ii) the first to be completed of (A) the Novelos
Trials or (B) the European Registration Trial, if conducted pursuant to Section
4.7.1, submit an MAA for the Lead Product to the EMEA, provided that
Collaborator determines in its sole judgment that it has sufficient data for
inclusion in the MAA to support a submission that will achieve Regulatory
Approval from the EMEA.
 
- 20 -

--------------------------------------------------------------------------------


 
4.10.  Development of Other Licensed Products.  In the event that the Parties
wish to develop any further Licensed Products from time to time in addition to
the Lead Product, such development activities, if agreed by the Parties, shall
be undertaken following provisions and principles that are consistent with the
development of the Lead Product under this Section 4.  In such event, the
Parties shall agree in good faith to a written development plan for such
additional Licensed Products which shall identify the Parties’ respective
responsibilities and obligations relating to the specific Licensed Products to
be developed.


5.  REGULATORY ACTIVITIES.


5.1.  Responsibility.  Collaborator shall be solely responsible for all
regulatory filings and related submissions with respect to of the Lead Product
and any other Licensed Products that the Parties agree to develop pursuant to
Section 4.10 in the Territory (including, without limitation, obtaining all
Regulatory Approvals and Pricing Approvals required to sell the Licensed
Products in the Territory) and shall bear all costs in connection
therewith.  Collaborator will be the sole interface with and otherwise handle
all correspondence, meetings and other interactions with the relevant Regulatory
Authorities concerning the Regulatory Approvals of the Lead Product and any
other Licensed Products in the Territory.  Novelos will provide whatever
assistance Collaborator may reasonably request to allow Collaborator to fulfill
its obligations under this Section 5.1 and Sections 4.9 and 6.1, subject to the
provisions of Section 4.8.5.  All Regulatory Approvals in the Territory will be
held in the name of Collaborator or an Affiliate or Sublicensee of the
Collaborator, provided that, upon termination of this Agreement (other than for
breach by Novelos) Collaborator shall, to the extent legally permissible, cause
such Regulatory Approvals to be transferred to Novelos or to its designee,
subject to Section 13.4.


5.2.  Correspondence.  The Parties will promptly and in accordance with
applicable Law provide to each other copies of any documents or correspondence
received from any Governmental Authority anywhere in the world, including any
minutes from a meeting with respect thereto, relating to the Licensed Products
or the Novelos Technology, but in no event more than ten (10) business days
after each Party’s receipt thereof.  The Parties will provide each other with
any documents or correspondence to be submitted to any Governmental Authority
that relate to the Novelos Technology in sufficient time to allow the other
Party a reasonable opportunity to comment thereon.


6.  MARKETING, SELLING AND COMMERCIALIZATION.


6.1.  Commercialization Efforts.  Collaborator shall use its Commercially
Reasonable Efforts to market the Lead Product throughout the Territory, subject
to Novelos’ fulfillment of its obligations under Sections 4.6 and 4.7 and
subject further to Sections 6.2 and 6.4.
 
- 21 -

--------------------------------------------------------------------------------


 
6.2.  Pricing/Reimbursement and Product Launch.  Collaborator, at its cost, will
be responsible for applying for, obtaining and maintaining all Pricing Approvals
and planning launch sequencing activities related to the Lead Product and any
other Licensed Products that the Parties agree to develop pursuant to Section
4.10 within the Territory.  The Parties agree that the foregoing does not
require simultaneous pursuit by Collaborator of Regulatory Approvals and Pricing
Approvals for the Lead Product or any other Licensed Products in all countries
of the Territory.  Notwithstanding any other term of this Agreement,
Collaborator shall not be required to pursue Regulatory Approvals and/or Pricing
Approvals in any countries of the Territory in respect of which Collaborator
reasonably concludes that launching and selling the Lead Product or any other
Licensed Products in such country(ies) will not be commercially viable due to
the likelihood of an unfavorable Pricing Approval in such country(ies) or that
such Regulatory Approvals and/or Pricing Approvals are likely to have a material
adverse effect on the registration, reimbursement approval or commercialization
of the Lead Product and/or other Licensed Products elsewhere in the
Territory.  In such event, Collaborator’s decision not to pursue Regulatory
Approvals and/or Pricing Approvals in such country(ies) shall not be deemed a
breach of Collaborator’s obligations under this Section 6 or its obligation to
use Commercially Reasonable Efforts in Japan and the European Union in respect
of the Lead Product to the extent provided under Section 4.9 and as set forth in
Section 6.1.


6.3.  Collaborator Trademarks.


6.3.1.  Collaborator will select and own the Trademarks for promoting, marketing
and selling the Licensed Products in the Territory.  Collaborator shall have the
sole responsibility for the selection, filing, maintenance and protection of
such Trademarks, except that such Trademarks shall be pre-approved by Novelos,
which approval shall not be unreasonably withheld or delayed.  All expenses for
(i) registration of such Trademarks, and (ii) bringing, maintaining and
prosecuting any Action to protect or defend such Trademarks will be borne by
Collaborator and Collaborator will retain all recoveries therefrom.  Upon
termination of this Agreement, Collaborator will continue to have unrestricted
ownership of such Trademarks in the Territory.


6.3.2.  Novelos shall not use the Trademarks except as needed to fulfill its
obligations under this Agreement (e.g., providing packaging that bears the
Trademark in connection with supplying Licensed Products to
Collaborator).  Novelos will use the Trademarks in association with the Licensed
Products in accordance with the guidelines and standards of use provided by
Collaborator to Novelos from time to time.


6.3.3.  Each Party and their Affiliates retains all rights to its trademarks,
trade dress, logos, slogans, designs, and domain names as well as any
modifications thereof which are not specific to the Licensed Products.


6.3.4.  Each Party shall notify the other Party promptly upon learning of any
actual, alleged or threatened infringement of any Trademarks or of any unfair
trade practices, trade dress imitation, passing off of counterfeit goods, or
like offenses relating to the Licensed Products.


6.3.5.  Novelos hereby covenants and agrees not, either alone or in cooperation
with any Third Party, to bring any Action against Collaborator or its Affiliates
or Sublicensees asserting or claiming any interest in any of the Trademarks, or
to do anything which may adversely affect the validity or enforceability of any
Trademarks or any variation thereof, under any Law providing for registration of
trademarks, service marks, trade names, designs, or the like in the Territory.
 
- 22 -

--------------------------------------------------------------------------------


 
6.4.  Commercialization.  Collaborator shall not be obliged to launch or
otherwise commercialize the Licensed Products in any country of the Territory
due to one or more of the following circumstances: (i) the actual or threatened
(in writing) infringement of a Third Party’s intellectual rights by activities
undertaken or to be undertaken in accordance with this Agreement in such
country, provided that Collaborator’s outside intellectual property counsel in
the relevant jurisdiction (which counsel must be reasonably acceptable to
Novelos) provides a written legal opinion stating that such infringement claim
is colorable in the relevant jurisdiction, (ii) the suspension or withdrawal of
any of the Regulatory Approvals for the Licensed Products anywhere in the
Territory, or (iii) an unfavorable Pricing Approval in a country that
Collaborator reasonably believes would have a material adverse effect on the
commercialization of the Licensed Products elsewhere in the Territory (in which
case Collaborator’s obligations solely in the country in which the unfavorable
Pricing Approval was received shall be excused).  In case any such circumstance
exists, Collaborator shall retain the exclusive rights and License granted under
this Agreement in respect of such country(ies), and Novelos shall not itself or
through an Affiliate launch or commercialize the Licensed Products in such
countries or grant any license or rights to Commercialize the Licensed Products
to any Third Parties in such country(ies) while such circumstance continues.


6.5.  Control.  Collaborator will have full and complete decision-making
authority with respect to all commercialization and marketing activities
relating to any and all sales of the Licensed Products in the Territory, subject
to Collaborator’s obligation to use Commercially Reasonable Efforts in respect
of such activities.


7.  MANUFACTURING.


7.1.  Manufacturer Selection.  As soon as possible after the Effective Date, the
JCC shall meet to evaluate and select a contract manufacturer already approved,
or likely to be approved, by the EMEA or another Regulatory Authority in the
European Union for supply of API and finished packs of the Lead Product to the
Territory.  The manufacturer evaluation and selection shall be made in good
faith by the Parties on a closely collaborative basis with the mutually agreed
aims of maximizing efficiencies, minimizing lead timelines to regulatory
submissions, optimizing the manufacturing structure and supply routing for the
Lead Product and reducing the potential for duplication of effort in producing
GMP batches of Lead Product for submission to the Regulatory Authorities.


7.2.  GMP Batches.  Novelos shall appoint the selected contract manufacturer to
produce, at Novelos’ cost, the two GMP batches of Lead Product that are required
by the FDA for NDA submission in the USA.  If further GMP batches of Lead
Product are required by the FDA, such additional batches shall be produced at
Novelos’ cost.  If no further batches of Lead Product are required by the FDA
but are required by the EMEA or other Regulatory Authorities in the Territory
for MAA submission, such batches shall be produced at Collaborator’s sole cost.


7.3.  Novelos as Manufacturer.  If the Parties decide that the optimal
manufacturing structure and supply routing is for Novelos to be responsible for
the manufacture and supply of Lead Product for distribution and sale by
Collaborator and its designated Affiliates and Sublicensees in the Territory,
then:
 
- 23 -

--------------------------------------------------------------------------------


 
7.3.1.  Novelos or its Third Party contract manufacturer approved by the EMEA or
a national Regulatory Authority in the European Union will manufacture, package
and supply the Lead Product to Collaborator or its designated Affiliates and
Sublicensees in accordance with GMP and EMEA requirements;


7.3.2.  Collaborator shall pay for such supplies of the Lead Product at Novelos’
documented costs or Novelos’ documented Third Party costs and be responsible for
all shipping costs and all import costs related thereto; and


7.3.3.  the Parties will enter into a separate manufacturing and supply
agreement setting out the commercial, technical and legal terms and conditions
governing such arrangement within sixty (60) days of the Parties’ decision to
appoint Novelos to manufacture, or to have manufactured, the Lead Product.


7.4.  Collaborator as Manufacturer.  Collaborator shall have the option, at its
election at any time, to manufacture the Licensed Products itself or to appoint
a designated Affiliate or Third Party manufacturer, and Novelos will take all
necessary steps to facilitate the technology transfer necessary to permit
Collaborator or its designated Affiliate or Third Party manufacturer to do so,
in accordance with Section 7.5. below.  All reasonable, documented costs
incurred by Novelos in connection with such technology transfer shall be
reimbursed by Collaborator.


7.5.  Technology Transfer.  If Collaborator elects to manufacture the Licensed
Products itself or to appoint a designated Affiliate or Third Party manufacturer
to do so, Novelos will undertake at Collaborator’s cost the technology transfer
necessary to permit Collaborator or its Affiliate or a Third Party manufacturer
to manufacture the Licensed Products.  Novelos will provide all reasonable and
necessary assistance to facilitate Collaborator’s ability to transfer the
technology of manufacturing the Licensed Products to a manufacturing facility
designated by Collaborator.  Novelos’ support during the technology transfer
process will include (i) access to all of Novelos’ engineering subcontractors,
documents and design drawings, (ii) direct support on-site at the installation
of commercial scale manufacturing capacity at the facility designated by
Collaborator, and (iii) technology transfer of the manufacturing
process.  Novelos will develop and provide to Collaborator comprehensive,
Licensed Product-specific, development reports suitable for use in the
technology transfer and filings with the appropriate Regulatory Authority.


8.  CONFIDENTIALITY


8.1.  Limited Disclosure and Use.  Each of Novelos and Collaborator shall hold
in confidence any Confidential Information disclosed by the Disclosing Party or
any Third Party as a result of this Agreement, and each of Novelos and
Collaborator shall protect the confidentiality thereof with the same degree of
care that it exercises with respect to its own information of a like nature, but
in no event less than reasonable care.  Without the prior written consent of the
Disclosing Party, a Receiving Party shall not use, disclose, or distribute any
Confidential Information, in whole or in part, except as required to perform
such Party’s obligations or exercise such Party’s rights hereunder, or as
required to comply with subpoena or order from a court or other governmental
body.  Access to the Disclosing Party’s Confidential Information shall be
restricted to the Receiving Party’s Associates, employees, agents, consultants
and advisers, who, in each case, need to have access to carry out a permitted
use and are bound in writing to maintain the confidentiality of such
Confidential Information.
 
- 24 -

--------------------------------------------------------------------------------


 
8.2.  Effect of Termination.  Each Party shall, upon termination of this
Agreement, immediately discontinue use of the other’s Confidential
Information.  Within a reasonable time after termination of this Agreement, but
in no event later than thirty (30) days thereafter, all materials containing
such Confidential Information shall be returned by the Receiving Party or (with
the Disclosing Party’s prior written consent) destroyed provided that the
Receiving Party’s legal advisers may retain one archival copy of the
Confidential Information for purposes of determining the Receiving Party’s
obligations in respect thereof.


8.3.  Unauthorized Use; Remedies.  If either Party becomes aware or has
knowledge of any unauthorized use or disclosure of the other Party’s
Confidential Information, it will promptly notify the other Party of such
unauthorized use or disclosure.  Each Party understands and agrees that the
wrongful disclosure of the other Party’s Confidential Information may result in
serious and irreparable damage to the other Party, that the remedy at Law for
any breach of this covenant may be inadequate, and that the Disclosing Party
will be entitled to seek injunctive relief, enjoining or restraining any person
from any violation or threatened violation of this Section 8, without prejudice
to any other rights and remedies to which it may be entitled.


8.4.  Exclusive Property.  All Confidential Information is the sole and
exclusive property of the Disclosing Party and the permitted use thereof by the
Receiving Party for purposes of its performance hereunder will not be deemed a
right, license or covenant, either express or implied, of the Receiving Party to
use any such Confidential Information for any other purpose.


9.  REPRESENTATIONS; WARRANTIES


9.1.  Limited Representation and Warranty.


9.1.1.  Novelos represents and warrants the following to Collaborator as of the
Effective Date:


(a)  Novelos is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, with its principal place of business as
indicated in the preamble of this Agreement;


(b)  Novelos has the requisite corporate power and authority and the legal right
to conduct its business as now conducted and hereafter contemplated to be
conducted;


(c)  Novelos has the requisite corporate power, authority and legal right to
execute and deliver this Agreement, to grant rights granted to Collaborator
hereby and to perform Novelos’ obligations hereunder, and the person or persons
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate action.  The execution, delivery and performance of this
Agreement do not and will not violate (i) the certificate of incorporation or
bylaws of Novelos or (ii) any provision of any indenture, agreement or other
instrument or document to which Novelos is a party or by which any of its assets
or properties is bound or affected;
 
- 25 -

--------------------------------------------------------------------------------


 
(d)  Novelos is the owner of, or has exclusive rights (for at least as long as
the Term) to all of the Novelos Patents and Novelos Know-How in existence on the
Effective Date and such Novelos Patents and Novelos Know-How are free from any
liens, encumbrances or Third Party claims;


(e)  Except as set forth on Schedule 9.1.1(e), no authorization, consent,
approval, license, permit, exemption of or filing or registration with or
notification to, any court or Governmental Authority will be necessary for the
(i) valid execution, delivery or performance of this Agreement by Novelos, (ii)
the consummation of the transactions contemplated hereby, or (iii) prevention of
any termination of any right, privilege, license or agreement relating to the
Novelos Technology or the continuation thereof following the date hereof.  No
consent, approval or authorization of any person is required in connection with
the execution or delivery of this Agreement by Novelos, other than the consent
from the holders of Novelos’ Series D Preferred Convertible Preferred Stock,
such consent to be received prior to signing of this Agreement, the grant of the
License to Collaborator or the performance by Novelos of any other obligation
under this Agreement, or, if any such consent, approval or authorization is
required (in addition to the aforementioned consent of the holders of Novelos’
Series D Convertible Preferred Stock), Novelos has obtained that person’s
consent prior to the date hereof;


(f)  To the best of Novelos’ knowledge, after due inquiry, Novelos has complied
with all Laws in connection with the prosecution of the Novelos Patents,
including without limitation the duty of candor owed to any patent office
pursuant to such Laws;


(g)  Novelos has not granted any rights with respect to the Licensed Products
and/or the Novelos Technology in the Territory, in each case to any person or
entity other than Collaborator;


(h)  There are no claims or investigations pending or threatened against Novelos
or any of its Affiliates, at Law or in equity, or before or by any Governmental
Authority relating to the Licensed Products and/or the Novelos Technology;


(i)  Neither Novelos nor any of its Affiliates is under any obligation to any
person, contractual or otherwise, that is in violation of the terms of this
Agreement or that would impede the fulfillment of Novelos’ obligations
hereunder.  Neither Novelos nor any of its Affiliates will enter into any
obligation to any person or entity, contractual or otherwise, that is in
violation of the terms of this Agreement or that would impede the fulfillment of
Novelos’ obligations hereunder;


(j)  To the best of Novelos’ knowledge, the Novelos Technology includes all
intellectual property rights in the possession, custody or control of Novelos
which are reasonably necessary for the exploitation of the Licensed Products by
Collaborator in accordance with the terms of this Agreement;
 
- 26 -

--------------------------------------------------------------------------------


 
(k)  To the best of Novelos’ knowledge, no Third Party is infringing or has
infringed the Novelos Technology;


(l)  At the date hereof, Novelos has no notice, and is not aware, that the
exercise of Collaborator’s rights granted under this Agreement infringes or
conflicts with any Third Party intellectual property rights, and to the best of
its knowledge the exercise of Collaborator’s rights granted under this Agreement
will not infringe or conflict with any Third Party intellectual property rights
and will not incur any obligation to any Third Party;


(m)  All material renewal and maintenance fees due as of the Effective Date with
respect to the prosecution and maintenance of the Novelos Patents within the
U.S. and the Territory have been paid;


(n)  Novelos has allowed, and will continue to allow, Collaborator access to all
material information in its possession or control (i) containing the results of
all preclinical testing and human clinical testing of the Licensed Products and
(ii)  concerning side effects, injury, toxicity or sensitivity reaction and
incidents or severity thereof with respect to Licensed Products;


(o)  Novelos has not licensed or granted any rights in connection with GSSG or
the Licensed Products to any Third Party in any indication in the Territory.


(p)  The inventors named in the Novelos Patents listed in Attachment 1 are, to
Novelos’ knowledge, all of the true inventors for such Novelos Patents and have
assigned, or are under a written obligation to assign, to Novelos all of their
right, title and interest to such Novelos Patents and the inventions described
therein;


(q)  Novelos does not know of any problems concerning the safety or efficacy of
the Lead Product (including any of its ingredients) or of any questions raised
by any Regulatory Authority and Novelos has informed Collaborator of any
questions raised by the FDA, and of all adverse drug reactions known to Novelos
relating to the Lead Product or its use;


(r)  There is no Action related to, nor has Novelos received any written notice
of termination under, either the 2000 BAM Agreement or the 2005 BAM Agreement,
and to the knowledge of Novelos, neither BAM-RL nor Novelos is in default of any
material obligation under the 2000 BAM Agreement and neither BAM nor Novelos is
in default of any material obligation under the 2005 BAM Agreement;


(s)  Novelos has not provided any data, information or assistance to BAM, BAM-RL
or any other BAM affiliated entity that would enable BAM, BAM-RL or any other
BAM affiliated entity to prepare a MAA or to apply for or achieve regulatory
approval of any Licensed Products in the countries of [         *        ]; and
 
- 27 -

--------------------------------------------------------------------------------


 
(t)  to the best of Novelos’ knowledge, none of BAM, BAM-RL or any other BAM
affiliated entity has applied for regulatory approval of any Licensed Products
in the countries of [        *        ], and Novelos is not aware of any plans
by BAM, BAM-RL or any other BAM affiliated entity to apply for regulatory
approval of any Licensed Products in the countries of [        *        ].


Novelos acknowledges that Collaborator is relying, and is entitled to rely, on
the foregoing representations and warranties.


9.1.2.  Collaborator represents and warrants the following to Novelos as of the
Effective Date:


(a)  Collaborator has the right, power and authority to enter into and perform
its obligations under this Agreement;


(b)  Collaborator is a corporation duly organized, validly existing and in good
standing under the laws of Bermuda, with its principal place of business as
indicated in the preamble of this Agreement;


(c)  Collaborator has the requisite corporate power and authority and the legal
right to conduct its business as now conducted and hereafter contemplated to be
conducted;


(d)  Other than consents, authorizations, filings, notices and other acts that
have been obtained or anticipated in this Agreement, no consent or authorization
of, filing with, notice to or other act by or in request of, any Governmental
Authority or any other person, in the name of Collaborator, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement;


(e)  Collaborator is not aware of any fact or circumstance that would prevent it
from complying with applicable Laws with respect to the development and
commercialization of the Licensed Products in the Territory.


Collaborator acknowledges that Novelos is relying, and is entitled to rely, on
the foregoing representations and warranties.


9.1.3.  Each Party represents and warrants that (a) this Agreement has been duly
executed and delivered by such Party and is a valid and binding obligation
enforceable against such Party in accordance with its terms (except as such
enforceability may be limited by the availability of equitable remedies); and
(b) neither the execution, delivery and performance of this Agreement, nor the
consummation of the transactions contemplated hereby will violate or conflict
with or constitute a default under any contractual obligation applicable to such
Party.


9.1.4.  Neither of the Parties is aware of any Action instituted by any
Governmental Authority that questions or threatens the validity of this
Agreement.


9.2.  Disclaimer of Warranties.  EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT, THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE
AND THE STATUTORY WARRANTY OF INFRINGEMENT.
 
- 28 -

--------------------------------------------------------------------------------


 
10.  COVENANTS


10.1.  Mutual Covenants.


10.1.1.  Compliance and Cooperation.  Each Party will maintain in full force and
effect all necessary licenses, permits and other authorizations required by Law
to carry out its duties and obligations under this Agreement.  Each Party will
comply in all material respects with all Laws applicable to its activities under
this Agreement.  The Parties will handle and store the Licensed Products in
compliance in all material respects with all applicable Laws.  Each Party will
keep all records and reports required to be kept by applicable Laws.  The
Parties will reasonably cooperate with one another with the goal of ensuring
full compliance in all material respects with applicable Laws.  Each Party will
cooperate with the other to provide such letters, documentation and other
information on a timely basis as the other Party may reasonably require to
fulfill its reporting and other obligations under applicable Laws to applicable
Regulatory Authorities.


10.1.2.  Grant of Rights.  Each Party will not during the Term of this
Agreement, grant any right to any Third Party which would conflict with the
rights granted to the other Party hereunder or enter into any agreement which
would impair its ability to perform its obligations under this Agreement.


10.1.3.  No Use of Names or Trademarks.  Except as otherwise provided in this
Agreement, neither Party will use the other Party’s name in connection with any
publication or promotion without the other Party’s prior written
consent.  Neither Party will use the other Party’s corporate or product logo or
trademark in any manner without the other Party’s prior written consent.


10.1.4.  Good Practices.  Each Party will ensure that its respective obligations
to develop the Licensed Products under this Agreement are carried out in
accordance with GCP, GLP and GMP.


10.2.  Covenants of Novelos.  Novelos hereby covenants to and with Collaborator
that:


(a)  it will not take any action that would prevent Collaborator from developing
and commercializing the Licensed Products under the Agreement;


(b)  it will perform all acts necessary or desirable to carry out the intent of
this Agreement and will maintain the Novelos Technology in full force and effect
including, without limitation, timely payment of fees due thereunder;
 
- 29 -

--------------------------------------------------------------------------------


 
(c)  it will not, at any time after the Effective Date, and until the Agreement
is terminated, in any manner whatsoever, be a party to or subject to any
agreement in the Territory which would violate the terms of this Agreement;


(d)  it will cooperate and consult with Collaborator with respect to
Collaborator’s obligations to obtain the appropriate Regulatory Approvals for
the Licensed Products in the Territory;


(e)  it will maintain, defend and enforce the Novelos Patents;


(f)  it will use its best efforts to ensure that the Novelos Patents and Novelos
Know-How remain free from any liens, encumbrances or Third Party claims (other
than permitted liens or encumbrances agreed upon in advance by Collaborator);


(g)  it will not represent itself as an agent or partner of Collaborator for any
purpose, unless required by Law, nor pledge Collaborator’s credit, or make any
representations, warranties or guarantees with respect to the specifications,
features or capabilities of the Licensed Products that conflict with the
Licensed Product’s NDA; and


(h)  Novelos will comply with the material terms of both the 2000 BAM Agreement
and 2005 BAM Agreement.  During the Term, Novelos will not terminate the 2000
BAM Agreement pursuant to Section 24 thereof or the 2005 BAM Agreement.  Novelos
shall further not terminate, during the Term, the 2000 BAM Agreement for cause
pursuant to Section 23 thereof without the prior written consent of
Collaborator, which shall not be unreasonably withheld or delayed; provided
always that Novelos shall provide Collaborator with prior written notice of its
desire to terminate the 2000 BAM Agreement pursuant to Section 23 thereof at
least thirty (30) days prior to the date Novelos desires to effect such
termination.  If Novelos receives a notice of breach from BAM-RL pursuant to
Section 23 of the 2000 BAM Agreement or a notice of breach under the 2005 BAM
Agreement, then Novelos shall promptly inform Collaborator of the notice and of
the plan to cure the breach.  If Novelos does not plan to, or is unable to, cure
the breach within the time period allowed, then Collaborator shall have the
right to cure the breach on Novelos’ behalf.  Any monies paid by Collaborator to
BAM-RL or BAM pursuant to either the 2000 BAM Agreement or 2005 BAM Agreement,
including any consideration payable thereunder or other amounts paid in order to
cure Novelos’ breach as described in this Section 10.2(h) shall be deducted from
the next payment of Royalties, super-royalties or milestones due from
Collaborator to Novelos.
 
- 30 -

--------------------------------------------------------------------------------


 
(i)  In the event that the Lee’s Pharma Agreement is terminated for any reason
and the Lee’s Pharma Territory reverts to Novelos, Novelos shall notify
Collaborator in writing within ten (10) business days of such
termination.  Collaborator shall have a continuing right for a period of three
(3) months after receipt of such notification from Novelos to elect to add the
Lee’s Pharma Territory to the Territory under this Agreement in respect of the
Licensed Products (but for the avoidance of doubt, not in respect of NOV-205),
during which three (3) month period Novelos shall not directly or indirectly
negotiate or enter into any agreement with a Third Party in respect of the
Licensed Products in the Lee’s Territory.  If Collaborator confirms in writing
to Novelos within such three (3) month period that it wishes to include the
Lee’s Pharma Territory within the Territory under this Agreement in respect of
the Licensed Products, Collaborator shall exercise such right by paying a fee of
$[   *   ] to Novelos, and upon Novelos’ receipt of such payment, the Lee’s
Pharma Territory shall automatically become part of the Territory hereunder and
shall thereafter be governed by all of the relevant terms and conditions of this
Agreement.  If Collaborator declines such right or fails to confirm in writing
to Novelos within such three (3) month period that it wishes to include the
Lee’s Pharma Territory within the Territory under this Agreement in respect of
the Licensed Products, then Novelos shall have no further obligations to
Collaborator in relation to the Licensed Products in the Lee’s Pharma Territory.


(j)  Novelos shall use its best efforts to obtain from BAM, BAM-RL and/or any
other relevant BAM entity, within six (6) months of the Effective Date, the
exclusive, sublicenseable right to research, register, develop, make, have made,
use, warehouse, promote, market, sell, have sold, import, distribute, and offer
for sale the Licensed Products in the countries of [    *     ], and immediately
upon Novelos obtaining such rights, the countries of [     *       ] shall
automatically become part of the Territory under this Agreement at no cost to
Collaborator and shall thereafter be governed by all of the relevant terms and
conditions of this Agreement.


(k)  Novelos will not provide, directly or indirectly, any data or information
to BAM, BAM-RL or any other BAM affiliated entity that may be used by BAM,
BAM-RL or any other BAM affiliated entity to prepare a MAA or to apply for or
achieve regulatory approval of any Licensed Products in the countries of
[        *       ].


10.3.  Covenants of Collaborator.  Collaborator hereby covenants to and with
Novelos that:


(a)  it will promote, market, distribute and sell the Licensed Products in
accordance with all applicable Laws in the Territory; and


(b)  it will not, at any time after the Effective Date, and until the Agreement
is terminated, in any manner whatsoever, be a party to or subject to any
agreement in the Territory which would violate the terms of this Agreement.


11.  INDEMNIFICATION AND INSURANCE


11.1.  Indemnification.


11.1.1.  Novelos shall, at its sole expense, indemnify, defend and hold harmless
Collaborator, its Affiliates or Sublicensees and its or their respective
officers, directors, agents and employees (the “Collaborator Indemnitees”) from
and against any and all losses, claims, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and court costs) (collectively “Losses”)
from any Third Party Actions arising out of or resulting from (i) gross
negligence or willful misconduct by Novelos, its Affiliates or licensees (other
than Collaborator), (ii) breach by Novelos of any its representations,
warranties, covenants or agreements under this Agreement, (iii) the Licensed
Products manufactured by or on behalf of Novelos or its Affiliates or its Third
Party licensees or Sublicensees and supplied to Collaborator or its Affiliates
or Sublicensees, and/or (iv) the Licensed Products marketed, promoted,
distributed, used or sold by or on behalf of Novelos or its Affiliates or its
Third Party licensees or Sublicensees outside the Territory, and all activities
related thereto; provided, however, that in all cases referred to in this
Section 11.1.1, Novelos will not be liable to indemnify Collaborator for any
Losses of Collaborator to the extent that such Losses were caused by:  (a) the
gross negligence or willful misconduct or wrongdoing of Collaborator or its
Affiliates or Sublicensees, or (b) any breach by Collaborator of its
representations, warranties, covenants or agreements under this Agreement.
 
- 31 -

--------------------------------------------------------------------------------


 
11.1.2.  Collaborator shall, at its sole expense, indemnify, defend and hold
harmless Novelos, its Affiliates and its or their respective officers,
directors, agents and employees (the “Novelos Indemnitees”) from and against any
Losses from any Third Party Actions arising out of or resulting from (i) gross
negligence or willful misconduct by Collaborator, its Affiliates or
Sublicensees, (ii) breach by Collaborator of any its representations,
warranties, covenants or agreements under this Agreement, (iii) the Licensed
Products manufactured by or on behalf of Collaborator or its Affiliates or
Sublicensees and supplied to Novelos or its Affiliates or Third Party licensees,
and/or (iv) the Licensed Products marketed, promoted, distributed or sold by or
on behalf of Collaborator or its Affiliates or Sublicensees in the Territory,
and all activities related thereto; provided, however, that in all cases
referred to in this Section 11.1.2, Collaborator will not be liable to indemnify
Novelos for any Losses of Novelos to the extent that such Losses were:  (a) were
caused by the gross negligence or willful misconduct or wrongdoing of Novelos,
or (b) were caused by any breach by Novelos of its representations, warranties,
covenants or agreements under this Agreement, or (c) are covered by Novelos’
indemnification of Collaborator pursuant to Section 11.1.1.


11.1.3.  Novelos and Collaborator shall notify each other promptly in writing
upon learning of any Third Party Action in respect of which indemnification may
be sought under Section 11.1.1 or Section 11.1.2, as the case may be.  The
indemnifying Party shall actively defend against every claim using counsel
approved by the indemnified Party, such approval not to be unreasonably withheld
or delayed, shall promptly inform the indemnified Party and its attorneys of all
developments concerning the indemnified Party and shall generally consult with
the indemnified Party regarding the strategy of the defense of any claim.  To
the extent allowed by Law, the Novelos Indemnitees and the Collaborator
Indemnitees, as the case may be, shall reasonably cooperate with the
indemnifying Party in defending or settling any such claim.  No settlement of
any claim for which indemnification is sought, shall be made without the prior
written approval of the indemnifying Party.  The indemnifying Party will have
sole control over the defense and/or settlement, subject to the Novelos
Indemnitees and the Collaborator Indemnitees, as the case may be, right to
select and use their own counsel at their sole cost and expense.


11.2.  Insurance.   With effect from the initiation of the first clinical trial
of any Licensed Product, Novelos, Collaborator and their respective Affiliates
and Sublicensees and Third Party licensees of Novelos shall obtain and carry in
full force and effect insurance with the coverages and limits as are reasonably
adequate to ensure that each Party can meet its respective obligations to the
other Party pursuant to Section 11.1, the nature and extent of which insurance
shall be commensurate with usual and customary industry practices for similarly
situated companies.  Such insurance will be written by a reputable insurance
company and the insured Party shall give thirty (30) days written notice to the
other Party prior to any cancellation, endorsement or other change (but only ten
(10) days’ written notice in the event of cancellation for non-payment of
premium).  Upon request, each Party will provide the other Party with
appropriate certificates of insurance reflecting its respective obligations
pursuant to this Section 11.2; provided that with the exception of maintaining
insurance coverage that may be required by Law for conducting clinical trials,
Collaborator may fulfill its obligations under this Section 11.2 by means of
self-insurance arrangements.
 
- 32 -

--------------------------------------------------------------------------------


 
12.  PROTECTION OF INTELLECTUAL PROPERTY RIGHTS


12.1.  Cooperation of Collaborator.  Collaborator will, upon request of Novelos,
execute all documents and perform all lawful acts that Novelos considers
necessary or advisable to (a) secure its intellectual property rights hereunder,
including having its employees and the employees of its Affiliates execute when
appropriate, patent and other applications and assignments thereof to Novelos,
or persons designated by it, (b) provide reasonable assistance to Novelos in
enforcing Novelos’s rights in the Novelos Technology, including the Novelos
Patents, including, without limitation, testifying in any suit or proceeding
involving any of said Novelos Technology or executing any documents deemed
necessary or advisable by Novelos in connection with such enforcement, all
without further consideration than provided for herein.  Novelos agrees that
reasonable travel and out of pocket expenses for such assistance incurred by
Collaborator at the request of Novelos under this Section 12.1 will be
reimbursed by Novelos.


12.2.  Third Party Infringement.  Each Party shall promptly inform the other
Party of any suspected infringement in the Territory of any Novelos Patent by a
Third Party.  Promptly thereafter the Parties shall confer about the suspected
infringement and its likely legal and economic impact.  The Parties shall have
the rights to institute an Action for infringement of the Novelos Patent against
such Third Party in accordance with the following:


(a)  If the Parties agree to institute an Action jointly against a Third-Party
infringer based upon any Novelos Patent, the Action shall be brought in both
their names, the out-of-pocket costs thereof shall be borne equally or as
mutually agreed to, and any recovery or settlement shall be shared equally or as
mutually agreed to.  The Parties shall agree to the manner in which they shall
exercise control over such legal Action.  Each Party may, if it so desires, also
be represented by separate counsel of its own selection, the fees for which
counsel shall be paid by that Party.  Should either Party wish to abandon an
Action commenced under the provisions of this Section 12.2, it shall give timely
notice to the other Party which may, if it so desires, continue prosecution of
such Action, provided, however, that unless the sharing of expenses and of
recovery in such Action are otherwise agreed upon between the Parties, the Party
prosecuting the Action shall bear the entire cost of such litigation, including,
without limitation, the legal expenses incurred in connection with the Action,
and shall be entitled to retain the entire amount of any recovery or settlement.


(b)  In the absence of an agreement to institute an Action jointly regarding a
Third-Party infringement, Novelos may institute the Action and, at its option,
join Collaborator as a plaintiff, in which case, Novelos shall bear the entire
cost of such Action, including, without limitation, the legal expenses of
Collaborator, and shall be entitled to retain the entire amount of any recovery
or settlement.
 
- 33 -

--------------------------------------------------------------------------------


 
(c)  In no event shall Collaborator prosecute any Action against a Third Party
infringer of a Novelos Patent without Novelos’s prior written
consent.  Collaborator’s sole remedy for Novelos’s refusal to prosecute a Third
Party infringer of a Novelos Patent shall be to terminate the Agreement pursuant
to Section 13.3.


13.  TERM AND TERMINATION; REVERSION OF RIGHTS


13.1.  Term of Agreement.  Unless otherwise terminated as expressly provided
herein, this Agreement and the License granted hereunder shall commence on the
Effective Date and continue on a country-by-country basis within the Territory
until:


(a)  with respect to each country of the Territory in which a Novelos Patent was
in effect on the Effective Date, the earlier of (i) the expiration of the last
of the Novelos Patents covering the Licensed Products in such country and (ii) a
final judgment of any Governmental Authority that any of the Novelos Patents
covering the Licensed Products, which Collaborator in its sole judgment deems
necessary to exercise its rights under this Agreement, are invalid, obvious or
otherwise unenforceable in such country, and


(b)  with respect to each country of the Territory in which a Novelos Patent was
not in effect on the Effective Date, the earlier of (i) the occurrence of
Generic Product Competition in such country and (ii) the expiration of fifteen
(15) years from the Effective Date


(the “Term”).  Upon expiration of the Term in a country of the Territory under
this Section 13.1, Collaborator shall have a royalty-free, fully paid-up license
for the grant of rights under Section 2 in such country of the Territory.


13.2.  Novelos Right to Terminate.


13.2.1.  Novelos shall have the right (without prejudice to any of its other
rights conferred on it by this Agreement or otherwise) to terminate this
Agreement if Collaborator or any of its Affiliates:


(a)  is in default in payment of any amount or other consideration or
reimbursement required under this Agreement, and Collaborator fails to remedy
any such default within thirty (30) days after written notice thereof by
Novelos;


(b)  is in breach of or defaults with respect to any material provision of this
Agreement and Collaborator fails to remedy any such breach or default within
sixty (60) days after written notice thereof by Novelos; or


(c)  files any Action to challenge any of Novelos’s rights in the Novelos
Technology, and such right to terminate shall be immediate upon the filing of
such Action.


13.2.2.  In the event that Novelos has the right to terminate this Agreement for
any of the reasons stated in Section13.2.1(a) – (c), at the election of Novelos,
exercised in its sole discretion by written notice to Collaborator, and in lieu
of terminating this Agreement, Novelos may (i) declare the License rights
granted under this Agreement to be non-exclusive, and grant to such Third
Parties any and all additional non-exclusive rights to the Technology as Novelos
shall determine in its sole discretion; or (ii) declare the License granted
under this Agreement to be non-exclusive in the specific country or countries in
the Territory in which Collaborator has breached its obligations, and grant to
such Third Parties in such country or countries any and all additional
non-exclusive rights to the Technology as Novelos shall determine in its sole
discretion; or (iii) terminate the License granted under this Agreement in the
specific country or countries in the Territory in which Collaborator has
breached its obligations.
 
- 34 -

--------------------------------------------------------------------------------


 
13.3.  Collaborator Right to Terminate.


13.3.1.  Collaborator shall have the right (without prejudice to any of its
other rights conferred on it by this Agreement or otherwise) to terminate this
Agreement if Novelos:


(a)  is in default in payment of any amount or other consideration or
reimbursement required under this Agreement, and Novelos fails to remedy any
such default within thirty (30) days after written notice thereof by
Collaborator; or


(b)  is in breach of or defaults with respect to any material provision of this
Agreement and Novelos fails to remedy any such breach or default within sixty
(60) days after written notice thereof by Collaborator; or


(c)  (i) applies for or consents to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (ii) makes a general assignment for the
benefit of its creditors, (iii) commences a voluntary case under the Bankruptcy
Code, (iv) files a petition seeking to take advantage of any Laws relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or
readjustment of debts, (v) fails to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in any
involuntary case under the Bankruptcy Code, (vi) takes any corporate action for
the purpose of effecting any of the foregoing, (vii) has a proceeding or case
commenced against it in any court of competent jurisdiction, seeking (A) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (B) the appointment of a trustee, receiver,
custodian, liquidator or the like of all or any substantial part of its assets,
or (C) similar relief under the Bankruptcy Code, or an order, judgment or decree
approving any of the foregoing is entered and continues unstayed for a period of
sixty (60) days, or (viii) has an order for relief against it entered in an
involuntary case under the Bankruptcy Code.


13.3.2.  Should any serious and unexpected events or issues occur with respect
to the safety of Licensed Products, as a result of which, any Regulatory
Approval is terminated or suspended in the Territory, or a Regulatory Authority
directs or requests discontinuance of development, use or sale of a Licensed
Product anywhere in the world, then Collaborator’s obligations under this
Agreement with respect to that Licensed Product will be suspended until such
serious safety event is resolved and the Regulatory Authority has given approval
again to distribute the Licensed Product.  Collaborator may, upon written notice
to Novelos, terminate this Agreement pursuant to this Section 13.3.2 if the
Agreement is suspended pursuant to this Section 13.3.2 for a period in excess of
12 months.
 
- 35 -

--------------------------------------------------------------------------------


 
13.3.3.  Collaborator may terminate this Agreement immediately on written notice
to Novelos in the event that either the 2000 BAM Agreement or 2005 BAM Agreement
terminates for any reason unless Collaborator has otherwise consented to such
termination as set forth in Section 10.2(i).


13.3.4.  Collaborator may terminate this Agreement at any time by written notice
to Novelos at least thirty (30) days prior to the termination date specified in
the notice.


13.4.  Effect of Termination.  Upon the expiration or termination of this
Agreement on a country-by-country basis within the Territory, each of the
following will occur:


13.4.1.  Upon the termination of this Agreement under Section 13.2.1, 13.3.2 or
13.3.4, Collaborator and its Affiliates shall immediately cease using the
Novelos Technology for any purpose and shall also immediately cease making,
having made, using, selling, and importing the Licensed Products, and shall
return to Novelos, or deliver or destroy as Novelos directs, the Licensed
Products, all copies of the Novelos Technology and any Confidential Information
then in its possession in accordance with Section 8.2, all of the foregoing to
be returned, delivered or destroyed at Collaborator’s cost.  Furthermore, all of
the rights granted pursuant to Section 2.1 shall revert to Novelos, Collaborator
shall provide Novelos with access to all data pertaining to the Licensed
Products in the Territory developed pursuant to this Agreement (other than
Independent Data and Improvements arising in any Independent Trial of
Collaborator if Novelos has not paid fifty percent (50%) of the costs of such
data in accordance with Section 4.8.5) and Collaborator shall assign or cause to
be assigned to Novelos all filings pertaining to the Licensed Products
(including any regulatory filings and certifications and trademark and Patent
applications, Regulatory Approvals and Pricing Approvals that are in the name of
Collaborator or any of its Affiliates) with all of such rights, data,
applications, filings and approvals to be delivered, assigned or transferred at
Collaborator’s cost; provided, however, Collaborator shall not assign or
otherwise transfer ownership of Independent Data or Improvements arising in any
Independent Trials.


13.4.2.  Upon the termination of this Agreement under Section 13.3.1 or 13.3.3,
Collaborator may choose, in its sole discretion, either:


(a)  along with its Affiliates, to immediately cease using the Novelos
Technology for any purpose and also to immediately cease making, having made,
using, selling, and importing the Licensed Products, and to return to Novelos,
or deliver or destroy as Novelos directs, the Licensed Products, all copies of
the Novelos Technology and any Confidential Information then in its possession
in accordance with Section 8.2, all of the foregoing to be returned, delivered
or destroyed at Novelos’ cost.  Furthermore, all of the rights granted pursuant
to Section 2.1 shall revert to Novelos, Collaborator shall provide Novelos with
access to all data pertaining to the Licensed Products in the Territory
developed pursuant to this Agreement (other than Independent Data and
Improvements arising in any Independent Trial of Collaborator if Novelos has not
paid fifty percent (50%) of the costs of such data in accordance with Section
4.8.5) and Collaborator shall assign or cause to be assigned to Novelos all
filings pertaining to the Licensed Products (including any regulatory filings
and certifications and trademark and Patent applications, Regulatory Approvals
and Pricing Approvals that are in the name of Collaborator or any of its
Affiliates), with all of such rights, data, applications, filings and approvals
to delivered, assigned or transferred at Novelos’ cost; provided, however,
Collaborator shall not assign or otherwise transfer ownership of Independent
Data or Improvements arising in any Independent Trials;
 
- 36 -

--------------------------------------------------------------------------------


 
(b)  to require that Novelos promptly takes, and Novelos hereby agrees to take,
such actions as Collaborator may reasonably request, in order to transfer to
Collaborator, or its designated Affiliates or Sublicensees, free of charge, in
respect of the Territory only: all of Novelos’ right, title and interest in and
to, the Licensed Products, Novelos Technology, access to any data relating to
said Licensed Products, all licenses and like permissions and certifications
then in Novelos’ possession or control required for Collaborator to exercise its
rights under Section 2.1, including without limitation the right to research,
register, develop, make, have made, use, warehouse, promote, market, sell, have
sold, offer for sale, import, distribute or commercialize pharmaceutical
products containing the Licensed Products.  In the event of such an assignment,
Novelos will, at its expense and Collaborator’s request, deliver, execute and/or
deliver or cause to be delivered, all such assignments, consents, documents or
further instruments of transfer or license, and take or cause to be taken all
such actions as may be reasonably necessary to effectuate such
transfer.  Novelos will further reconvey and release to Collaborator all rights
and privileges originally granted to it under this Agreement such that all such
rights and privileges will vest with Collaborator.  Collaborator will, in such
circumstances, pay to Novelos the Royalties on Licensed Products set forth in
Section 3 and Attachment 5 – Part A after deducting the Collaborator’s cost of
curing the consequences of Novelos’ breach that resulted in termination under
Section 13.3.1 or Section 13.3.3.  Such other provisions hereof as are necessary
to administer the calculation and payment of such royalties will also survive
such termination, including without limitation, any audit, payment and record
retention provisions.  Collaborator will thereafter be free to exercise its
rights under the License to the Licensed Product in the Territory as it may see
fit, and Novelos and its Affiliates or Sublicensees will not take any actions or
make any omissions to prevent Collaborator therefrom.


13.4.3.  If the rights under Section 2.1 are terminated only in specific
countries of the Territory pursuant to Section 13.2.2 rather than throughout the
Territory, the obligation to provide access to data and to assign filings
pursuant to Sections 13.4.1 and 13.4.2 shall be limited to the specific
countries with respect to which such rights have been terminated.


13.4.4.  Notwithstanding the termination or expiration of this Agreement for any
reason, the following provisions shall survive:


(a)  Collaborator’s obligation to pay fees and royalties and costs hereunder
that are accrued and remaining unpaid or unperformed under the terms of this
Agreement prior to such termination;


(b)  Any Novelos obligation to reimburse Collaborator for the European
Registration Trial costs that may exist pursuant to Section 4.7.1(a) or (b), as
applicable, and that are accrued and remaining unreimbursed prior to such
termination;


(c)  Sections 2.3, 2.4 (the first three sentences only), 3.3, 3.7, 6.3.1 (last
sentence), 6.3.3, 6.3.5, 8, 9, 10.1.3, 11, 12, 13.1 (last sentence only), 13.4,
14 and 15;
 
- 37 -

--------------------------------------------------------------------------------


 
(d)  any cause of action or claim of Collaborator or Novelos, accrued or to
accrue, because of any breach or default of this Agreement by the other Party;
and


(e)  Collaborator, its Affiliates and Sublicensees shall, after termination, be
entitled to sell any inventory of Licensed Products that have been manufactured
at the time termination takes effect, provided that any Royalties payable on
such sales are paid by Collaborator, subject to any applicable recovery for the
European Registration Trial costs pursuant to Section 4.7.1(a) or (b) as
applicable.


14.  LIMITATION OF LIABILITY


EXCEPT FOR VIOLATIONS OF NOVELOS’S INTELLECTUAL PROPERTY RIGHTS AND FOR DAMAGES
CAUSED BY A PARTY’S GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT, IN NO EVENT
SHALL A PARTY BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, WHETHER OR NOT THE PARTY ALLEGEDLY CAUSING THE DAMAGE HAS
BEEN ADVISED OF THE POSSIBILITY THEREOF.  THIS SECTION 14 SHALL NOT BE CONSTRUED
TO LIMIT ANY PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 11.1 HEREOF.  IN
NO EVENT SHALL NOVELOS’S LIABILITY EXCEED ONE HUNDRED PERCENT (100%) OF THE
AMOUNTS THAT HAVE BEEN PAID TO IT UNDER THIS AGREEMENT.


15.  GENERAL


15.1.  Waivers and Amendments.


(a)  This Agreement may be amended, modified or supplemented only by a written
instrument executed by the Parties hereto.


(b)  No waiver of any provision of this Agreement, or consent to any departure
from the terms hereof, shall be effective unless the same shall be in writing
and signed by the Party waiving or consenting thereto.  No failure on the part
of a Party to exercise, and no delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or remedy by such Party preclude any other or further
exercise thereof or the exercise of any other right or remedy.  The waiver by a
Party hereto of a breach of any provision of this Agreement shall not operate as
a waiver of any subsequent breach.  All rights and remedies hereunder are
cumulative and are in addition to and not exclusive of any other rights and
remedies provided by Law.


15.2.  Entire Agreement.  This Agreement and the Attachments hereto constitute
the entire agreement among the Parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, whether written or
oral, between the Parties, in connection with such subject matter.  There are no
covenants, promises, agreements, warranties, representations, conditions or
undertakings, either oral or written, between the Parties other than as set
forth herein.


15.3.  Severability.  If any provision of this Agreement is found invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
enforced to the maximum extent permissible by Law and the other provisions of
this Agreement shall remain in full force and effect.
 
- 38 -

--------------------------------------------------------------------------------


 
15.4.  Relationship of the Parties.  This Agreement shall not be interpreted to
constitute the appointment of one Party the agent or legal representative of the
other Party for any purpose whatsoever, and neither Party shall hold itself out
as an agent of the other Party.  This Agreement creates no relationship of joint
venturers, partners, Affiliates, employment or principal and agent between or
among the Parties, and each of the Parties is acting as an independent
contractor.  Neither Party is granted herein any right or authority to, and
shall not attempt to, assume or create any obligation or responsibility for or
on behalf of any other Party.  Neither Party shall have any authority to bind
the other Party to any contract, whether of employment or otherwise, and each
Party shall bear all of its respective expenses for its operations, including,
without limitation, the compensation of its employees and salespersons and the
maintenance of its offices, service and warehouse facilities.  Each Party shall
each be solely responsible for its own employees and salespersons and for the
acts and the things done by them.


15.5.  Notices.  All notices, instructions and other communications hereunder or
in connection herewith will be in writing, will be sent to the addresses below
(or at such other address for a Party as shall be specified by like notice) and
will be:  (a) delivered personally; (b) sent by registered or certified mail,
return receipt requested, postage prepaid; (c) sent via a reputable nationwide
overnight courier service; or (d) sent by facsimile transmission.  Any such
notice, instruction or communication will be deemed to have been delivered (i)
upon receipt if delivered by hand, (ii) three business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, (iii)
one business day after it is sent via a reputable nationwide overnight courier
service, or (iv) when transmitted with electronic confirmation of receipt, if
transmitted by facsimile (if such transmission is prior to 5:00 p.m. local time
on a business day; otherwise, on the next business day following such
transmission).
 
For Novelos:
For Collaborator:
   
NOVELOS THERAPEUTICS, INC.
One Gateway Center, Suite 504,
Newton, Massachusetts  02458
Attention:          Harry S. Palmin,
                            President and CEO
Telephone:  +1 617-244-1616 x11
Fax:   +1 617-860-1170
Email: hpalmin@novelos.com
Mundipharma International Corporation Limited
14 Par-la-Ville Road
P.O. Box HM2332
Hamilton HMJX
Bermuda
Attention:   Douglas Docherty, General Manager
Telephone:   +(441) 295 6480
Fax:                +(441) 292 1472
Douglas.docherty@mundipharma.bm
   
with a copy to:
with copies to:
   
Foley Hoag LLP
155 Seaport Boulevard
Boston, MA 02210,
Attention:        Paul Bork, Esq.
Telephone:       +1 617-832-1113
Fax.:                   +1 617-832-7000
Email: pbork@foleyhoag.com
Mundipharma International Limited
Cambridge Science Park
Milton Road, Cambridge CB4 0GW, United Kingdom
Attention:            Managing Director, and
                              European General Counsel
 
Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, NY  10112
Attention:           Stuart D. Baker
Telephone:         (212) 408-5100
Fax:                      (212) 541-5369

 
- 39 -

--------------------------------------------------------------------------------




15.6.  Governing Law, Jurisdiction and Dispute Resolution.


15.6.1.  This Agreement, including the interpretations, performance,
enforcement, breach or termination hereof and any remedies relating hereto,
shall be governed by, and construed and enforced in accordance with, the
substantive laws of the State of New York, USA, without giving effect to its
conflicts of laws rules.  Courts located in New York County, New York, USA shall
have exclusive jurisdiction over claims relating to this Agreement.


15.6.2.  Unless otherwise set forth in this Agreement, in the event of a dispute
arising under this Agreement between the Parties and/or their Affiliates, such
dispute shall be referred to the respective executive officers of the Parties
designated below, or their successors, for good faith negotiations attempting to
resolve the dispute.  The designated executive officers are as follows:
 
For Collaborator:
Regional Director, Europe
   
For Novelos:
President and CEO



15.6.3.  Any dispute or claim arising out of or relating to this Agreement
(other than with respect to Patent, copyright, trademark or trade secret
rights), or to the breach, termination, or validity of this Agreement, will be
resolved as follows:  the executive officers of each Party referred to in
Section 15.6.2 above will meet to attempt to resolve such dispute by good faith
negotiations.  If such executive officers cannot resolve the dispute within 30
days after a Party requests such a meeting, then each Party will attempt in good
faith to settle the dispute by mediation pursuant to Section 15.6.4.


15.6.4.  The mediation of any dispute is to be administered by JAMS or such
other mediator as may be mutually agreed to by the Parties.  If mediation is
unsuccessful within 30 days after the Parties request mediation pursuant to
Section 15.6.3, the Parties may then resort to the alternative dispute
resolution procedures set forth in Attachment 9.


15.6.5.  Notwithstanding anything to the contrary in Sections 15.6.2, 15.6.3 and
15.6.4, if either Party in its sole judgment believes that any such dispute
could cause it irreparable harm, such Party (a) will be entitled to seek
equitable relief in order to avoid such irreparable harm, and (b) will not be
required to follow the procedures set forth in the foregoing Sections 15.6.2,
15.6.3 and 15.6.4.
 
- 40 -

--------------------------------------------------------------------------------


 
15.7.  Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the Parties and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart.  Facsimile execution and delivery of
this Agreement by either Party shall be legal, valid and binding execution and
delivery of such document for all purposes.


15.8.  Assignment.  This Agreement is personal to the Parties, and neither Party
shall assign any of its rights or delegate any of its obligations hereunder,
provided, however, that (i) Novelos may assign this Agreement to any successor
by consolidation, merger or other corporate action, or to a corporation or other
business entity to which the Novelos may sell all or substantially all of its
business, provided that such assignment is part of the transfer of the business,
and (ii) Collaborator may assign this Agreement, in whole or in part, to any of
its Affiliates.


15.9.  Force Majeure.  Neither Party shall be liable for failure to perform any
of its obligations under this Agreement when such failure is due to war,
terrorism, epidemic, explosion, failure of public utilities or common carriers,
fire, flood, earthquake, storm, strikes, labor troubles or other industrial
disturbances, legal restriction, act or pronouncement by any Governmental
Authority or Regulatory Authority, shortages of raw materials, riot,
insurrection, or any other cause beyond the reasonable ability of the Party
affected thereby to foresee and avoid, and without such Party’s fault or
negligence (“Force Majeure”), provided that the Party claiming the existence of
Force Majeure shall give notice to the other Party not more than seven (7) days
after the commencement of the event of Force Majeure, and shall use prompt and
diligent efforts to mitigate the effects of Force Majeure.  In the event that
any event of Force Majeure prevents performance for sixty (60) days or more, any
other Party may terminate this Agreement on written notice to the other Party
unless the Party affected by the event of Force Majeure is using and continues
to use Commercially Reasonable Efforts to remove or cure the Force Majeure
event.


15.10.  Further Assurances.  After the Effective Date, the Parties shall, from
time to time, execute and deliver such additional instruments, documents,
conveyances or assurances and take such other action as shall be necessary or
other reasonably requested by the other Party, to confirm and assume the rights
and obligations provided for in this Agreement.


15.11.  Intellectual Property.  The Parties acknowledge and agree that the
License and all other rights granted under or pursuant to this Agreement are and
shall otherwise be deemed to be, for purposes of Section 365(n) of the
Bankruptcy Code, licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code, and that this Agreement is an executory
contract governed by Section 365(n) of the Bankruptcy Code in the event that a
bankruptcy proceeding is commenced involving Novelos.  Collaborator, as the
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code.  The
foregoing provisions of this Section 15.11 are without prejudice to any rights
the Parties may have arising under the Bankruptcy Code or other applicable Law.
 
- 41 -

--------------------------------------------------------------------------------


 
15.12.  Press Releases and External Communications.  The Parties will issue the
initial press release(s) attached hereto as Attachment 10 on the Effective
Date.  Thereafter, neither Party shall issue press releases or make public
announcements relating to the transactions contemplated by this Agreement
without the other Party’s prior written approval, which approval shall not be
unreasonably withheld or delayed; provided, however, that nothing in this
Section 15.12 shall impair either Party’s compliance with any requirements of
the Securities and Exchange Commission or the national securities exchange or
other stock market on which such Party’s securities are traded; and, provided
further, that Novelos may issue external media and investor communications
related to the transactions contemplated by this Agreement if such external
media communications are previously approved by Collaborator, which approval
shall not be unreasonably withheld or delayed.  In connection with any filing by
either Party of a copy of this Agreement with the Securities and Exchange
Commission (or the national securities exchange or other stock market on which
such Party’s securities are traded), the filing Party shall endeavor to obtain
confidential treatment of economic and trade secret information.  At least two
business days in advance of filing, the filing Party shall provide to the other
Party a copy of the proposed filing and the Parties shall work cooperatively in
good faith, taking into consideration the other Party’s suggestions, regarding
the information for which the filing Party will seek to obtain confidential
treatment.


15.13.  Non-Solicitation of Employees.  During the Term, neither Party may,
directly or indirectly, recruit or solicit any employee of the other Party who
became known to the other Party through contact or interactions for the purposes
of negotiating or performing this Agreement, without the prior consent of the
other Party, except pursuant to general solicitations not targeted at such
employees.


15.14.  Expenses.  Each of the Parties will bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby and thereby.


15.15.  Headings.  The headings for each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article, and will be of no force or effect in construing or interpreting any of
the provisions of this Agreement.


[Signature Page Follows]
 
- 42 -

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Agreement under seal as of the date first
written above.
 

 
Novelos Therapeutics, Inc.
     
By: /s/ Harry S. Palmin                                            
 
Name:  Harry S. Palmin
 
Title:  President and Chief Executive Officer




 
Mundipharma International Corporation Limited
     
By: /s/ Douglas Doherty
 
Name:  Douglas Docherty
 
Title:  General Manager



- 43 -

--------------------------------------------------------------------------------




Schedule 9.1.1(e)


Government Consents and Filings




Novelos will be making various FDA filings in performance of this Agreement.
 
- 44 -

--------------------------------------------------------------------------------


 
Attachment 1


Novelos Patents
 
 
US6165979
US6251857
US6312734
US6492329
US7169412
US7371411
EP0869809
EP1131340
JP3547400
JP2007-238577
CA2239874
CA2351354
CH2010/97
CN1207683
HK1042306

 
- 45 -

--------------------------------------------------------------------------------


 
Attachment 2


Novelos Trials






1.
A Randomized, Open-Label, Phase 3 Trial of NOV-002 in Combination with
Paclitaxel and Carboplatin vs. Paclitaxel and Carboplatin Alone for the
Treatment of Advanced Non-small Cell Lung Cancer



2.
Phase 2 Trial of Neoadjuvant Treatment with NOV-002 in Combination with
Doxorubicin and Cyclophosphamide Followed by Docetaxel in Patients with Stages
IIB-IIIC Breast Cancer

 
- 46 -

--------------------------------------------------------------------------------


 
Attachment 3


Territory





   
Albania
Luxembourg
Andorra
Macedonia
Australia
Malaysia
Austria
Malta
Belgium
Monaco
Bosnia-Herzegovina
Montenegro
Bulgaria
Netherlands
Croatia
New Zealand
Cyprus
Norway
Czech Republic
Philippines
Denmark
Poland
Finland
Portugal
France
Republic of Ireland
Germany
Romania
Greece
Serbia
Hungary
Singapore
Iceland
Slovakia
India
Slovenia
Indonesia
Spain
Ireland
Sweden
Israel
Switzerland
Italy
Thailand
Japan
Turkey
Korea (South)
United Kingdom
Liechtenstein
Vietnam
   

 
- 47 -

--------------------------------------------------------------------------------


 
Attachment 4


Milestone Payments


Launch of Product for Non-small cell lung cancer
(1st line advanced)


 
·
$2.5M per country of Territory to maximum of $25M
$25,000,000



Each $2,500,000 milestone payment is separate.  That is, the aggregate milestone
payments set forth in this Attachment 4 equal $25,000,000.  All amounts are in
U.S. dollars.


The milestone payments set forth in this Attachment are separate from and in
addition to the Royalties set forth in Section 3.1.2 (and Attachment 5 – Part A)
and the super royalty payments set forth in Section 3.1.3 (and Attachment 5 –
Part B).
 
- 48 -

--------------------------------------------------------------------------------


 
Attachment 5


Part A - Royalty Payments
 
 
Column A
 
Royalty Rate
Column B
 
Royalty Rate
Annual Net Sales
[ * ]
[ * ]
$100,000,000 or less
[ * ]
[ * ]
> $100,000,000 but less than or equal to $250,000,000
[ * ]
[ * ]
> $250,000,000 but less than or equal to $500,000,000
[ * ]
[ * ]
>$500,000,000


 
Column A Royalties


The Royalty rates set forth above in Column A shall apply in each of the
countries of the Territory in which any Novelos Patent is in effect on the
Effective Date, which are:  Austria, Belgium, Denmark, Finland, France, Germany,
Greece, Ireland, Italy, Japan, Liechtenstein, Luxembourg, Monaco, Netherlands,
Portugal, Spain, Sweden, Switzerland and the United Kingdom.  The Royalty rates
set forth above in Column A shall remain in effect within a given country in the
Territory until such time as (a) there are no longer Novelos Patents in effect
within such country or (b) Generic Product Competition occurs.  Upon the
occurrence of the aforementioned clause (a) and pursuant to Section 13.1, no
further Royalties under Section 3.1.2 and this Attachment 5 – Part A shall be
due in such country and the Collaborator shall have a royalty-free, fully
paid-up license for the grant of rights under Section 2.  Subject to Section
13.1(a), upon the occurrence of the aforementioned clause (b), the respective
royalty rates otherwise specified in Column A of this Attachment 5 – Part A
shall be reduced to a rate which is the lesser of (i) [ * ] percent ([ * ]%),
and (ii) [ * ] percent ([ * ]%) more than the percentage consideration payable
by Novelos to BAM pursuant to Clauses 1 and 2 of the current 2005 BAM Agreement
for as long as such consideration is payable to BAM under the current 2005 BAM
Agreement.


Column B Royalties


The Royalty rates set forth above in Column B shall apply in each of the
countries of the Territory in which no Novelos Patent is in effect on the
Effective Date and such Royalty rates shall remain in effect for fifteen years
from the Effective Date within a given country in the Territory unless and until
such time as Generic Product Competition occurs.  Upon the occurrence of Generic
Product Competition, no further Royalties under Column B shall be due and the
Collaborator shall have a royalty-free, fully paid-up license for the grant of
rights under Section 2.
 
- 49 -

--------------------------------------------------------------------------------


 
For the purpose hereof, “annual Net Sales” shall mean a period commencing
January 1st and ending December 31st of the same year.


For example if annual Net Sales in a particular year are $600,000,000 of which
$550,000,000 were from countries where Column A applies and $50,000,000 were
from countries where Column B applies, and in the absence of any Generic Product
Competition, the Royalties would be calculated as follows:
(i) 
a Royalty rate of [  ]% on sales on the first $100,000,000,

(ii) 
plus [ * ]% on the next $150,000,000,

(iii) 
plus [ * ]% on the next $250,000,000,

(iv) 
plus [ * ]% on the next $50,000,000



and in countries where a Novelos Patent has not been filed
(v) 
plus [ * ]% on the next $50,000,000

for a total Royalty of $[ * ].




The Royalties set forth in this Attachment 5 – Part A are separate from and in
addition to the milestone payments set forth in Section 3.1.1 and Attachment 4
and the super royalty payments set forth in Section 3.1.3 and Attachment 5 –
Part B.
 
- 50 -

--------------------------------------------------------------------------------


 
Attachment 5 (continued)


Part B – Super Royalty Payments


Super Royalty Payments
 
·
annual Net Sales exceed $100,000,000 (Territory)
 $[   *     ]
     
·
annual Net Sales exceed $250,000,000 (Territory)
 $[    *    ]
     
·
annual Net Sales exceed $500,000,000 (Territory)
 $[    *    ]

 


Each super royalty payment is separate and may only be earned once.  That is,
the aggregate amount of the super royalty payments set forth in this Attachment
5 – Part B that may be paid to Novelos during the Term if all three thresholds
are satisfied is $60,000,000.  All amounts are in U.S. dollars.  For the purpose
hereof, “annual Net Sales” shall mean a Net Sales made during a period
commencing January 1st and ending December 31st of the same year.


The super royalty payments set forth in this Attachment 5 – Part B are separate
from and in addition to the milestone payments set forth in Section 3.1.1 (and
Attachment 4) and the Royalties set forth in Section 3.1.2 (and Attachment 5 –
Part A).
 
- 51 -

--------------------------------------------------------------------------------


 
Attachment 6


CMC Work Program
 
 
Work Package
Guideline(s)

 
 
- 52 -

--------------------------------------------------------------------------------


 
[ 2 pages redacted]
 
 
- 53 -

--------------------------------------------------------------------------------




Attachment 7


Pre-Clinical Studies
 
 
Study
International Guideline(s)

 
 
- 54 -

--------------------------------------------------------------------------------


 
[2 pages redacted]
 
 
- 55 -

--------------------------------------------------------------------------------


 
Attachment 8


Manufacturing Development Work


required to supply finished product to the Mundipharma Territory
 
 
Work Package
 
Guideline(s)

 
[3 pages redacted]
 
- 56 -

--------------------------------------------------------------------------------


 
Attachment 9


Alternative Dispute Resolution


In accordance with Section 15.6 of the Agreement, either Party may initiate an
Alternative Dispute Resolution (“ADR”) proceeding as provided herein.  The
Parties will have the right to be represented by counsel in such a proceeding.


1.  To initiate an ADR proceeding, a Party must provide written notice to the
other Party of the issues to be resolved by ADR.  Within 14 calendar days after
its receipt of such notice, the other Party may, by written notice to the Party
initiating the ADR, add additional issues to be resolved within the same ADR to
the extent disposition of such additional issues are related to the original
issues or it otherwise is efficient to address the issues in a common
proceeding.


2.  Within 21 calendar days following receipt of the original ADR notice, the
Parties will select a mutually acceptable neutral to preside in the resolution
of any disputes in the ADR proceeding.  If the Parties are unable to agree on a
mutually acceptable neutral within such period, either Party may request the
President of the CPR Institute for Dispute Resolution (the “CPR”), 366 Madison
Avenue, 14th Floor, New York, New York 10017, to select a neutral pursuant to
the following procedures:


(a)  The CPR will submit to the Parties a list of not less than ten candidates
within 14 calendar days after receipt of the request, along with a Curriculum
Vitae for each candidate.  Consistent with any other CPR rules governing the
impartiality and disinterestedness of the neutral, no candidate may be an
employee, director, or shareholder of either Party or any of their subsidiaries
or Associates or have an interest in the outcome of the dispute.


(b)  Such list will include a statement of disclosure by each candidate of any
circumstances likely to affect his or her impartiality.


(c)  Each Party will number the candidates in order of preference (with the
number one signifying the greatest preference) and will deliver the list to the
CPR within seven calendar days following receipt of the list of candidates.  If
a Party believes a conflict of interest exists regarding any of the candidates,
that Party will provide a written explanation of the conflict to the CPR along
with its list showing its order of preference for the candidates.  Any Party
failing to return a list of preferences in the required time allowed will be
deemed to have no order of preference.


(d)  If the Parties collectively have identified three or fewer candidates
deemed to have conflicts, the CPR immediately will designate as the neutral the
candidate for whom the Parties collectively have indicated the greatest
preference.  If a tie should result between two candidates, the CPR may
designate either candidate.  If the Parties collectively have identified four or
more candidates deemed to have conflicts, the CPR will review the explanations
regarding the conflicts and if the CPR, in its reasonable discretion, finds the
conflicts valid for at least four candidates, it shall issue a new list of not
less than ten candidates, in which case the procedures set forth in
subparagraphs 2(a) - 2(d) will be repeated.
 
- 57 -

--------------------------------------------------------------------------------


 
3.  The neutral shall conduct the proceedings with due regard for the Parties’
mutual goal of an expeditious, efficient process.  There shall be a rebuttable
presumption in favor of completing the hearing(s) of an ADR proceeding no later
than six (6) months after designation of the neutral and earlier to the extent
appropriate, subject to adjustment on good cause shown taking into account the
nature and subject of the issue(s) in dispute.  The ADR proceeding will take
place at a location agreed upon by the Parties.  If the Parties cannot agree,
the neutral will designate a location other than the principal place of business
of either Party or any of their subsidiaries or Associates.


4.  The neutral will be paid a reasonable fee plus expenses.  The neutral shall
have discretion to allocate these fees and expenses, along with the reasonable
legal fees and expenses of the prevailing Party (including all expert witness
fees and expenses) to the other Party.


5.  The rulings of the neutral and the allocation of fees and expenses will be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.  Upon the written mutual consent of
the Parties, the neutral may amend or alter any provision of this ADR.


6.  Except as provided in paragraph 5 or as required by law, the existence of
the dispute, any settlement negotiations, the ADR hearing, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
will be deemed Confidential Information.  The neutral will have the authority to
impose sanctions for unauthorized disclosure of Confidential Information.


- 58 -

--------------------------------------------------------------------------------




Attachment 10


Press Release






***CONFIDENTIAL*** [FOR IMMEDIATE RELEASE]




NOVELOS THERAPEUTICS AND MUNDIPHARMA SIGN EXCLUSIVE


COLLABORATION AGREEMENT IN EUROPE AND JAPAN




$95mil for Cancer Compound through
Equity Investment, Milestones and Fixed Sales-Based Payments, Plus Royalties


NEWTON, Mass., February__, 2009 – Novelos Therapeutics, Inc. (OTCBB: NVLT), a
biopharmaceutical company focused on the development of therapeutics to treat
cancer and hepatitis, announced today that Novelos signed an exclusive
collaboration agreement with Mundipharma International Corporation Limited to
commercialize in Europe and Asia / Pacific (excluding China) Novelos’ lead
compound, NOV-002, which is in a pivotal Phase 3 trial for non-small cell lung
cancer under a Special Protocol Assessment (SPA) and Fast Track.  NOV-002 has
also demonstrated positive results in Phase 2 trials for other cancer
indications.


In parallel, Novelos has also closed a private placement with Purdue Pharma L.P.
resulting in $10 million in gross proceeds through the sale of convertible
preferred stock and warrants to purchase its common stock.  Novelos sold 200
shares of Series E convertible preferred stock, having a stated value equal to
$50,000 per share, a cumulative annual dividend of 9% of stated value and a
conversion price of $0.65 per share of common stock.  Purdue also received
warrants expiring on December 31, 2015 to purchase an aggregate of 9,230,769
shares of common stock at an exercise price of $0.65 per share.


Under the terms of the collaboration agreement, Novelos may receive up to $25
million of launch milestones and $60 million of fixed sales-based
payments.  Novelos will receive a double-digit royalty, which increases as the
annual sales increase in the licensed territories.  Mundipharma will be
responsible for certain development activities, regulatory submissions and
commercialization of NOV-002 in the licensed territories.  Novelos retains all
rights and responsibilities in the U.S.A. and the rest of the Americas.


“I am very pleased to be collaborating with Mundipharma and Purdue, which are
innovative independent associated pharmaceutical companies with ample resources
and a proven track record of developmental and commercialization expertise,”
said Harry Palmin, President and CEO of Novelos.  “This transaction will provide
the remaining capital to complete our pivotal, fully-enrolled, 840-patient Phase
3 lung cancer trial, which is currently expected to conclude in late 2009.”


- 59 -

--------------------------------------------------------------------------------


According to Åke Wikström, Mundipharma’s Regional Director – Europe, “NOV-002 is
an important addition to our oncology pipeline and reinforces our commitment to
increasing the treatment options available for cancer patients and improving
their quality of life through the development and commercialization of novel
therapeutics.”


Ferghana Partners (New York, London and Boston) served as financial and
strategic transaction advisor to Novelos.  The preferred stock and warrants were
issued in a private placement transaction under Regulation D of the Securities
of Act of 1933 and have not been registered under the Securities Act of 1933, as
amended, or any state securities laws, and may not be offered or sold in the
United States absent registration with the Securities and Exchange Commission
(the “SEC”) or an applicable exemption from the registration
requirements.  Novelos has agreed to file a registration statement with the SEC
covering resales of the common stock issuable upon conversion of the newly
issued shares of preferred stock and upon exercise of the warrants.


About Mundipharma International Corporation Limited and Purdue Pharma L.P.


The Purdue/Mundipharma/Napp independent associated companies are privately owned
companies and joint ventures covering the world’s pharmaceutical markets.  The
companies have particular expertise in drug delivery systems and these are
applied to a range of analgesics, respiratory treatments, and cardiovascular
drugs.  The companies also have a growing presence in the oncology market, and
products in the areas of attention deficit hyperactivity disorder, antiseptics
and laxatives.  For more information: www.mundipharma.co.uk


About Novelos Therapeutics, Inc.


Novelos Therapeutics, Inc. is a biopharmaceutical company commercializing
oxidized glutathione-based compounds for the treatment of cancer and
hepatitis.  NOV-002, the lead compound currently in Phase 3 development for lung
cancer under SPA and Fast Track, acts together with chemotherapy as a
chemoprotectant and a chemopotentiator.  NOV-002 is also in Phase 2 development
for early-stage breast cancer and chemotherapy-resistant ovarian
cancer.  Novelos has a partnership with Mundipharma to develop and commercialize
NOV-002 in Europe and Japan.  Novelos’ second compound, NOV-205, acts as a
hepatoprotective agent with immunomodulating and anti-inflammatory
properties.  NOV-205 is in Phase 1b development for chronic hepatitis C
non-responders.  Both compounds have been partnered with Lee’s Pharma in
China.  For additional information about Novelos please visit www.novelos.com


# # #


COMPANY
Harry S. Palmin, President and CEO
Ph: 617-244-1616 x11
Email: hpalmin@novelos.com
 
INVESTOR RELATIONS
Stephen Lichaw
Ph: 201-240-3200
Email: slichaw@novelos.com

 
- 60 -

--------------------------------------------------------------------------------



 
Novelos Therapeutics, Inc.
One Gateway Center, Suite 504
Newton, MA 02458


This news release contains forward-looking statements.  Such statements are
valid only as of today, and we disclaim any obligation to update this
information.  These statements are subject to known and unknown risks and
uncertainties that may cause actual future experience and results to differ
materially from the statements made.  These statements are based on our current
beliefs and expectations as to such future outcomes.  Drug discovery and
development involve a high degree of risk.  Factors that might cause such a
material difference include, among others, uncertainties related to the ability
to attract and retain partners for our technologies, the identification of lead
compounds, the successful preclinical development thereof, the completion of
clinical trials, the FDA review process and other government regulation, our
pharmaceutical collaborators’ ability to successfully develop and commercialize
drug candidates, competition from other pharmaceutical companies, product
pricing and third-party reimbursement.
 
- 61 -

--------------------------------------------------------------------------------

